The next item is the debate on the report (A5-0480/2003) by Mr Laschet, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on relations between the European Union and the United Nations (2003/2049(INI)).
. – Mr President, Commissioner, ladies and gentlemen, what do the European Union and the United Nations have in common? Why has Parliament produced a report on the subject? Is there nothing more pressing? Does a parliament really have to look at every single subject, even at those that are not particularly high on the agenda? That was what people said in 2002, when it was first suggested that Parliament should produce a report on the relationship between the European Union and the United Nations.
We had hardly had any political debates about the relationship between the two institutions – there were seven lines in reports of European Council meetings when at some point in the text there was a passing reference to the United Nations; and the only active institution was the Commission which, in the quiet, calm, effective manner familiar to all of us, paid 60% of the budget for development programmes for humanitarian aid. Of course, there were no major political implications or demands involved: it was very effective, but not related to any political message.
Then came the Iraq crisis, during which the US President described the UN as irrelevant. That was when Parliament began to say that this was perhaps an interesting subject after all, that we wanted to make relations between the European Union and the United Nations more political in nature, and that we wanted to produce a report in order to ask the other institutions to consider introducing more politics in our relations with the United Nations. Today, nearly one year after Parliament made that decision, we can now say that the United Nations is not irrelevant. Even the most powerful country in the world has realised that the legitimacy of the United Nations is needed in order to rebuild a state, to establish democracy and to create a nation. Here in Europe, the Commission issued a very significant communication in September – a political communication first and foremost – which defined relations between the European institutions, and also their future, in terms of a European Constitution. The Council is also much more active nowadays in seeking agreement with the United Nations, and I believe that today’s visit to this House by the Secretary-General of the United Nations marks the start of greater political cooperation.
What, then, are the main subjects we need to discuss? One should be today’s message: the fact that the European Parliament is speaking out in favour of multilateralism. Not because, as Robert Kagan once claimed, the European Union favours multilateralism only because it is incapable of acting unilaterally. No, that is not the reason. Our reason is that the European Union is multilateral in structure and in nature. The horrific wars in the twentieth century taught us that multilateral cooperation is the right way to build a peaceful and just future, and the lesson we have learnt in the European Union holds true for the United Nations too – that is why we favour a multilateral approach.
This is the message that Parliament should send out today, and if we do so, if we want to play our part in the world, then we have to start by doing our homework. The Heads of State and Government did not do that in December, because the tasks included creating a legal status for the European Union to put an end to the situation whereby the Commission can go over the Community’s head because it is a member of the FAO, with a seat and vote, and whereby in political matters, we have no legal personality in Nairobi, Geneva or Vienna and so cannot act. The European Union needs a legal personality. We also need a European Minister for Foreign Affairs, who will have to bring together our policies with those of the Council and the Commission and represent us all internationally. That means we need a European Union representative at the UN offices, not a Commission office, a Council office and an office for the Presidency. No, we need a representative for foreign affairs, and that is what Parliament is proposing.
We should also continue discussions after Kofi Annan’s visit. We need the Commission to produce an annual report that will get Parliament discussing the political priorities in order to establish how to proceed, what we have achieved and what we have not achieved. We need clarity in the budget, so that we know which institutions, agencies, and funds receive money from us, and which do not. I think, too, that Jean Monnet’s comment – that Europe should help make a better world – ties in very well with Kofi Annan’s message at the last General Assembly, where he said that the United Nations makes the world a better place. That we are combining the two today is ideal, and means that today is very significant both for Europe and for the United Nations.
. Mr President, I very much welcome this opportunity to discuss relations between the European Union and the United Nations, and I want to start by congratulating the rapporteur on the quality of his report. Nobody who knows the honourable Member will be surprised that it is really an outstanding and sensible piece of work.
I would also like to stress at the outset that the Commission is obviously ready to enter into a more regular dialogue with the Parliament on relations between us and the United Nations. It is important for both the Commission and the Parliament to have such an exchange of views on such an important subject. It is only when Parliament, Council and Commission – and indeed the Member States – work well together that the European Union collectively can deliver the support that is needed for the UN system.
As the honourable Member said, the timing of the report is extremely appropriate. The Iraq crisis has, in many ways, served as a wake-up call for us all on the essential role of the UN in questions of peace and security. The Union is an important partner of the UN and we should stand by our commitment to effective multilateralism. The full support of the House for this endeavour is important and I welcome it, especially on the day that UN Secretary-General Kofi Annan will address the Parliament. The full Commission had the great privilege and pleasure of spending two-and-a-half hours talking to him yesterday.
The Commission set out its views on the subject in a communication of 10 September 2003, entitled 'The Choice of Multilateralism'. The purpose of the communication was threefold. First and foremost, it was to reaffirm our commitment to multilateralism and the UN. Second, it was to demonstrate the manner in which we implement this commitment in our daily work. The paper provides an impressive inventory of the extensive cooperation between the EU and the UN that is already taking place, and of our support for UN activities on a wide number of issues, ranging from conflict prevention to development aid and from crisis management to poverty reduction. Whilst the issues of peace and security that are dealt with by the Security Council attract most of the media attention, it would be a mistake to focus our attention and support only on those questions. Third, we identify a large number of practical actions to improve our internal coordination on UN questions in the UN bodies themselves, in Brussels and also in the Member States, with the overall aim of enhancing our influence in the UN, and in an attempt to assist it more effectively. In response to this communication, the Council recently agreed on a set of comprehensive conclusions on EU-UN relations that provides a good platform for our future work.
This debate takes place at a time when the Union is looking for an enhanced role on the international stage. Witness to this are not only the proposals of the Convention to streamline the CFSP and the EU’s external action more generally – and here I note in particular the proposal to let the proposed foreign minister speak on behalf of the Union in the Security Council whenever there is a common EU position – but also the European security strategy with its leading theme of effective multilateralism. The European Union should be ready to stand up for its belief in the importance of the United Nations. I think that Parliament’s report represents an additional strong signal of support from the European Union at this challenging moment for the UN.
After the Iraq crisis many in the international community have made great efforts to find our way back towards collective action, including renewed UN engagement in Iraq. Of course, it is not enough to keep referring to multilateralism over and over again as though it was some mantra. We need to think seriously and creatively about the kinds of results we want to obtain from multilateral organisations and instruments. How can we improve their effectiveness in dealing with the threats and challenges that the world is facing? These include poverty reduction, weapons of mass destruction, failed states, international crime, terrorism, climate change. And how best can we contribute to that endeavour? All these goals are addressed by the Parliament’s report and there is a broad meeting of minds with the Commission’s own communication on the subject.
It is clear that our common starting point is the belief that the UN system is the key to safeguarding international security in the largest sense of that term. Whether we are looking at the role of the International Atomic Energy Agency in checking the proliferation of weapons of mass destruction, or whether we are looking at global targets for poverty reduction and sustainable development, I hardly need to underline the importance of the so-called soft issues for the wider security agenda. Development and security are inextricably linked and mutually dependent. It is in this perspective that we should support the work of the high-level panel on UN reform established by the Secretary-General last year. The European Union should provide an input to this process and I welcome the intention of the Council presidency to work on the submission of an EU contribution. The Commission will participate actively in this exercise.
Finally, as regards the European Union’s own internal coordination and operations of the UN, I am pleased to see that the Commission’s analysis and recommendations are very much in line with those that are presented in the honourable Member’s admirable report. As for the creation and subsequent implementation of multilateral instruments, the Commission shares the report’s opinion that the European Union should play a leading role and assist third countries in fulfilling their obligations, as we have done, for example, in relation to counter-terrorism. Parliament could in this context use its cooperation with third countries to address these kinds of issues and in that way help to build bridges between North and South.
Let me conclude by commending the report to the House and by underlining as well the Commission’s determination to work closely with the Parliament, with the Council and with the UN to implement the recommendations that are contained in it.
– Mr President, by honouring Kofi Annan and receiving this report on cooperation between the European Union and United Nations, the European Parliament has, today, clearly declared its support for multilateralism in international relations and indicated that we see cooperation between the European Union and the United Nations as an essential part of conflict resolution. We want to strengthen the European Union and also the United Nations, both of which have been weakened by the debate over whether and how to intervene in Iraq.
Since the European Union is preparing to create its own Minister for Foreign Affairs, it should ensure that the role has plenty of substance to it. The road to a common foreign and security policy will also undoubtedly lead to greater cooperation between the EU and the UN. We are currently a global player, providing over half of all contributions to the United Nations and over 60% of total international development aid, but we should move on to become a global player capable of taking a leading role in this critical phase of the United Nations’ development and helping to shape the UN of the future. Strengthening cooperation between the EU and the UN should and can have a positive effect in developing multilateralism. It can and should also affect all activities undertaken by the two organisations: the fight against terrorism, conflict prevention, human rights, crisis management, environmental protection and weapons of mass destruction. This would clearly demonstrate the reality of cooperation, and in practical terms, would lead to the implementation of the EU’s Millennium Objectives, which were established in 2000. If we are to do this, the EU must have more influence within the United Nations. UN-specific elements can be included at all levels of the European Union, and it seems appropriate for the European Parliament to be included in the process.
Precisely because the idea of the EU speaking with one voice in the United Nations Security Council still seems somewhat idealistic, multilateral instruments and commitments should be used to boost the EU’s role and profile within the United Nations. Perhaps one way to move ahead would be to produce a concrete proposal on compliance with the treaty on weapons of mass destruction and the UN Security Council’s role in ensuring it.
Mr President, addressing the United Nations General Assembly in September last year, its Secretary-General, Kofi Annan, said, and I quote: ‘The last twelve months have been very painful for those of us who believe in collective answers to our common problems and challenges’. It was a time when many voices in the political world, in the media and a large proportion of public opinion believed that the United Nations was failing in some way.
Subsequent developments, in Iraq in particular, have demonstrated that things are never simple, and the current situation can be described by means of the lyrics of a Spanish song which say ‘neither with you nor without you is there any relief for my pain’. There is no such relief either the United Nations – which demonstrated, not in Iraq, but in relation to previous terrible crises, in Rwanda for example, its powerlessness to prevent tragic outcomes – or the United Nations, as demonstrated at the moment by this ridiculous impasse of an intervention which has no political solution in a country such as Iraq.
Our group's position on the Laschet report has been one of broad agreement, with the emphasis on certain fundamental aspects. The first is a strong commitment to principles and values. In response to the idiotic criticism of those people who believe this to be idealism, we could reply that values are interests. In our societies and in the whole world, the application of principles and values is our principal interest. While, moreover, we are talking about lesser interests, we can state that the material contribution of the European Union and its countries is so great and so disproportionate to its political weight within the UN system that the European Union is obliged to commit itself to making progress towards a modification of the current state of affairs.
There are two ways of doing this: one is the establishment of a common and strong European Union foreign and defence policy; the other is to make progress towards a European Union presence on the Security Council in a positive way and on the basis of speeding up the current constitution-building process, which ensures that the voice of its peoples, by means of their representatives, are respected by governments and that we establish as soon as possible a European Constitution which allows us to implement a common foreign and security policy worthy of the name.
– Mr President, the new world order both requires a stronger United Nations and, at the same time, hinders its coming into being. More than ever, major world problems require a global approach, which entails effective decision-making and implementation.
The UN should undergo a thorough overhaul in order to reflect the new relationships and to carry out the many tasks in an adequate manner. Everyone here is agreed on this, yet nothing is being done because everyone has a different opinion on how it should be. It is hypocritical to embrace the UN millennium declaration if we are subsequently not prepared to act on it and stick our necks out for it. UN reforms are not only technical, but often involve a redistribution of power, and that is where things are going continually wrong. For example, the reform of the Security Council has been the subject of squabbles for more than ten years, with no results so far.
The United States is by far the most powerful player on the world stage and has little need of multilateralism, which it regards as a restriction of its power. Other countries, including France and the United Kingdom, refuse to relinquish the privileges they have inherited from the old world order. Potential permanent members do not grant each other favoured positions. Permanent seats for continents only work if the regional powers can agree on a rotation mechanism.
The proposed double veto system is better than what we have at the moment, but offers no real solution, especially not if the number of permanent seats is being increased still further. Instead of this, it would be preferable to use a European model of differential vote weighting, and hence to abolish the veto system. I do not believe that the European Union's political coordination in the UN is as bad as Mr Laschet suggests in his excellent report. Generally, there is most definitely EU consensus in the General Assembly. Despite this, Europe appears hopelessly divided in major crises, such as over Iraq. In my opinion, this is mainly attributable to the increased rivalry between France, the United Kingdom and Germany. A legal entity, or even an EU minister, will be unable to create common foreign policy as long as the big European states continue to fight for EU leadership.
The Laschet report contains many interesting recommendations for building up relations between the European Union and the UN. Some are very valuable, but there are perhaps too many for the short term. We have to be careful not to create another UN-EU bureaucracy. In my opinion, the main role of our Parliament is in the area of monitoring and not so much in the diplomatic arena.
The enlarged European Union can, and must, make a substantial contribution to the desperately needed reforms of the United Nations. Political necessity is beyond dispute; what is still lacking is the political courage to give shape to the new world order within the UN in a decisive manner.
Mr President, for a pluralist assembly such as ours today is a great day, both because of the very well-produced report by Mr Laschet in which all types of suggestion have been accepted, and because of the presence of the Secretary-General of the UN, Kofi Annan, in order to receive the Sakharov Prize, which represents a strengthening of International Law as the only way to resolve conflicts internationally.
Our group does not have an homogeneous opinion on the report by Mr Laschet – although I recognise that the contributions made have been accepted – since our positions range from favourable to sceptical, as befits a pluralist group.
Nevertheless, I would like to point out that we attach great importance to this report, as well as to the contributions made by the Commission to improving the international panorama, and we are clearly in favour of multilateralism – as I have said previously – although we believe that the situation puts excessive emphasis on anti-terrorist aspects and does not give sufficient emphasis to better international cooperation aimed at eliminating the causes of inequality and injustice, such as the democratic control by the UN of agencies such as the World Trade Organisation, the International Monetary Fund or the World Bank which, at the end of the day, are the bodies which can create greater justice in the world.
That is why, in view of the need to improve relations between the European Union and the UN, which is key to creating a panorama in which there is respect for human rights and international legislation, we believe we should have gone a little further in terms of improving the conditions for greater justice in the world. That is why our position on Mr Laschet’s report is going to be divided into several different positions.
– Mr President, the paradox of the UN is that whilst universal human rights are its essential strength, its Charter is firmly built on the sovereignty of states. The weakness of the European Union lies in the fact that it has been incapable of integrating the sovereignties of its Member States in a way that would have led to consistent respect for human rights and a foreign and security policy which is genuinely based on global multilateralism. Article 19 of the Treaty on European Union has often proved very unsatisfactory in this regard. Of course there are exceptions, as exemplified by the support for the UN International Criminal Court. The 2001 action programme against torture, on the other hand, has been very much a case of empty rhetoric. The EU in this way is still a creation of the Cold War, merely searching for its identity and role in the world. In the absence of a strategy, tactics become the strategy, and action is taken on an basis. It is partly for that reason that the EU has less muscle in the UN than its importance and contribution might warrant.
The Commission’s UN communication from the autumn and the recently published document ‘The Enlarging EU at the UN’, as well as the report now before us contain a lot of useful information and many interesting proposals. It is not enough, however. Our historic duty is now to take responsibility for creating a more sustainable world order which would cover everything from a cooperation-based security model to the prevention of climate change. Cooperation within the UN and its many special bodies is vitally important. I might mention, for example, the social norms in respect of human rights and the environment for multinational and other companies adopted by the UN’s Subcommittee on International Operations and Human Rights and similar minimum guarantees for loans for development projects drawn up by the World Bank’s International Financial Cooperation.
Unless we can correct the worst distortions of globalisation our Community of values too will prove to be nothing more than a façade. We will all then be the losers.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, this is really too much! On the very day on which we are discussing this report and when we will be receiving Kofi Annan, the United Nations Secretary-General and Sakharov Prize-winner in 2003, Parliament has received depressing news from the Jurassic Park of dictatorships: we are being prevented from receiving Oswaldo Payá, to whom we awarded the Sakharov Prize for 2002.
This authoritarian ban by Fidel Castro’s communist regime in Cuba, which brings to mind the worst excesses of the Nazis and the Stalinists in the twentieth century, draws attention to an important part of this report, which states that, as regards the United Nations and its reform, the European Union and others must succeed in placing human rights, democracy and fundamental freedoms at the top of the world agenda, with all the consequences suggested in paragraph 19.
Oswaldo Payá’s situation is a scandal, as is the hostile gesture the Cuban regime has directed at this Parliament. It would be even more scandalous if nothing were said publicly about these scandals. We are sure that, through Kofi Annan, Parliament will send a powerful message to Cuba and that, in the form of a permanent open invitation to Oswaldo Payá, we will continue to express our active solidarity with the winner of the Sakharov Prize 2002 and with all Cuban democrats.
I wish lastly to express my appreciation of some of the rapporteur’s amendments, namely Amendment No 8, which draws attention to the importance of the Convention on human cloning and to the Costa Rican initiative, which we must support.
– Mr President, this report by Mr Laschet aims to propel humanity in the direction of world government of some kind. Only in this way does it appear possible to create peace, welfare and justice with the UN as central, vital and decisive pivot.
Multilateralism is being embraced as the new political gospel. Is this pipe dream not based on a huge overestimation of the human race? After all, people like you and I are prone to evil of all kinds. True peace and justice do not ensue from people. They can only be obtained by a true belief in God, by an unconditional surrender to His will, and, by His grace, obeying His healing Commandments enshrined in the Bible, God's Word. Jesus Christ underwent the punishment that brings us true peace. It is because that point is all too readily forgotten that I should like to start by bringing it to your attention.
In keeping with his eminent introduction, the rapporteur considers cooperation between the European Union and the UN a cornerstone of EU foreign policy. In the institutionally reformed UN of the future, he more or less already assumes that the EU would be a future legal entity. The EU's future Foreign Affairs Minister will, on the basis of the future European Constitution, need to fulfil the future mandate on behalf of the EU. In addition, the Security Council will need to be extended to include permanent members, one for each continent, except for Australia, which is odd. Why is this enormous continent being excluded? For fear of double vetoes, no doubt? Instead of Great Britain and France, it is the EU that is to represent Europe.
To describe the situation in this manner is extremely premature, to say the least. The EU has no constitution, is not a legal entity in the UN and there is no mandated European Foreign Affairs Minister. Moreover, the recent past has acutely demonstrated that both in the IGC and in the Security Council, European unity seems to be further away than ever. That is why it will not work, and so I would urge Members to support Amendments Nos 1 and 10 and, in doing so, to come back down to earth.
I would like to finish off by making two remarks. First of all, only once – in paragraph 17, second indent in brackets – is there any reference to NATO, which has been proven to be the most effective transatlantic organisation for security. You know as well as I do that when the chips are down, we prefer to see our guarantee of security in the hands of a reliable and determined NATO and will never hand it over to an ever-doubting, often indecisive and divided, UN Security Council. NATO is a better cornerstone for the EU's foreign and security policy than the UN.
Finally, multilateralism is good but never unconditional. Too often have we seen it used as a cloak under which national states look only after their own interests.
Mr President, it can be assumed that the Laschet report was driven by good intentions: to reinforce the role of the United Nations and increase Europe’s influence in it. It has to be recognised, however, that the proposed method runs counter to these two objectives. Articles 10 and 12, the core of the resolution, propose to expand the Security Council and to weaken the current veto system by replacing it with a requirement for a double veto, when the subject is the fundamental issue of threats to peace, chapter 7. This challenges the two fundamental rules governing the effectiveness of the system: the limited number of members and the veto incentive available to each permanent member.
As regards Europe’s influence, it is difficult to see how halving the number of permanent members in the Security Council could strengthen it. This, however, is what is implied by the proposal to make the European Union a permanent member, ‘as soon as its legal personality is recognised’. This seat, of which there could only ever be one, would be occupied by the infamous European Minister for Foreign Affairs who would, incidentally, no longer have, on his own, the right of veto.
Complicating and weakening the current system seem, therefore, to be the dual characteristics of the proposal put to us. It is the Community method applied to the United Nations. We cannot, therefore, support it. We will instead vote in favour of Amendment No 1, a common sense amendment proposed by our British friends.
Mr President, I would like to thank the rapporteur, Mr Laschet, for his report. I believe that it is no exaggeration whatsoever to state that, today, history is blending with the present, and that in this historic present which we are living in, the European Union and United Nations are two principal actors.
Commissioner Patten told us clearly that the European Union is seeking to confirm its presence on the international stage and become a factor for stability, moderation and normalisation within a world order under shared leadership. The United Nations must, moreover, operate better and become more efficient in order to adapt to the new circumstances. From the founding spirit of the San Francisco Charter to the twenty-first century, from 60 nations to 190, from colonial regimes to independence and from the fall of the system of blocs to today’s globalised world.
Today, following the lessons of 11 September, it is clear that notions of security, defence policy, trade, conflict prevention, crisis management, humanitarian aid, culture and even civilisation are notions which are mixed up with each other and that it must accepted in the common conscience that, in view of the dangers and threats which affect us all equally, our response must also be equal amongst all of us.
This response, the European Union's response, must not, however, be a fragmented, contradictory or ineffective response: it must be a unified response. Therefore, Mr President, moving beyond the Parliamentary dimension of relations between the European Union and the United Nations – which is necessary and correct – it is important that we act in an agreed manner, in a complementary manner, and that the European Union demonstrate clearly that its strength lies in its unity and its weakness in its fragmentation.
We are therefore moving towards spheres of shared sovereignty between the Member States, otherwise we will be forced to concede them to other powers which are fully aware of the advantages of unity and size. Moreover, either we stop voting in the United Nations differently 60 times out of every 100, or we will have to abandon once and for all the European Union's aspirations to be on the path to shared world leadership.
I will end, Mr President, by saying that I agree with the indignation expressed by Mr Ribeiro e Castro at the enforced absence from this Parliament of Sakharov Prize winner, Oswaldo Payá.
– Mr President, President-in-Office of the Council, Commissioner, to be honest, it is quite bizarre that at the very time when we are seeing ever more globalisation with global politics and economics becoming more interdependent – think of the number of multinationals around – and unfortunately, also as criminal organisations begin to operate and cooperate internationally, the United Nations is proving weak in certain areas and at this very time is often pushed to one side. I believe that many in this House share my group’s feeling – and my own – that the United Nations is the one global political institution that needs to be strengthened, that represents the rule of international law, and should not be pushed aside, as it was over Iraq. All this is reflected both in the spirit and the letter of Mr Laschet’s report.
Nevertheless, an honest and objective observer has to acknowledge that the United Nations has proved weak on a number of occasions. There has been a whole series of wrongdoing, genocide and crimes against humanity where the United Nations has been ineffective. Some people see this as a justification for pushing the United Nations to one side – and often these are the very people who have used their veto to prevent the United Nations from taking rapid action, as in the case of the situation in the Middle East.
I believe, however, that the United Nations needs to be strengthened, to become more efficient, and to be given the opportunity to intervene promptly. Let me make it clear that I believe this includes the possibility of taking preventative action where necessary, because if anyone is able and suited to act as the world’s policeman, then it is undoubtedly the United Nations. I am very pleased that Mr Laschet has taken up one of my ideas, which was drafted in conjunction with my group, namely that we need to create a regulatory framework that allows the United Nations to intervene promptly in cases of genocide, war crimes and crimes against humanity. It should not be left to the discretion of individual countries, states or governments to identify such cases and then intervene. It should be international institutions that identify impending danger. In that way, the United Nations ought to be able to intervene promptly and, if necessary, to take preventative action. The United Nations would not need its own army for this. Reference has been made to NATO, and, although I do not want to overestimate its capacities, NATO could become involved if the United Nations gave the green light, taking action to uphold law and order and seeking to prevent crimes against humanity.
Reforming the Security Council along these lines is certainly essential. The changes would need to include a seat for the European Union, but at the same time we must ensure that we do not end up multiplying vetoes and blocking tactics. Let me say once more: we have had enough of this world where individuals, individual governments and individual states think they can police the world. If there is one role the United Nations was made for, it is the role of upholding law and order throughout the world, and doing so with the full support of the European Union.
Mr President, the EU must have a common foreign policy and common Foreign Minister and be a legal person. The issue is whether this is at all necessary. Looking at the statistics, it emerges that the Member States are in agreement. In the UN, there is consensus on well over 90% of matters, so I wonder if the issue right now is not so much a shortage of new institutions but, rather, our feeling unable to use the power we do in actual fact have.
Perhaps it is also necessary to consider how we use the UN. For one thing, we expect things from the UN and anticipate its being able to carry out tasks successfully. Are we too, however, in a position to comply with our obligations, namely to support the UN system when required: as when, for example, the weapons inspectorate told us that there was probably no imminent threat from Iraq in the form of weapons of mass destruction; or when Hans Blix told us that there was probably no threat and that, if these weapons of mass destruction were in fact there, he was certain that he and his colleagues would be in a position to find them. If, on that occasion, we had paid attention to the UN system, we should perhaps have avoided a situation in which the international terrorism expert, Gareth Evans, in Davos was obliged to say that the terrorist threat is greater now than it was before the war against Iraq. Perhaps the weaknesses and problems of the UN also have to do, then, with our inability to rely upon the system’s in actual fact being able to undertake anything sensible.
I should like to recommend that we be very sincere in our support of the UN and that we also be more active in the battle to reform it. We need to reform the Security Council. We need to have a system that operates as an alternative to anarchy so that we can safeguard international law through, for example, the UN.
Mr President, today we are awarding the Sakharov prize to Mr Kofi Annan as a sign of our total support of the UN. This rare occasion also gives me the opportunity to draw attention to neglected issues or lost causes.
One of these lost causes is respect for international law, in defence of which Mr Annan has, despite the American bulldozer, brought all his personal qualities and the full dignity of his position to bear. The war took place, admittedly, but, from the outset, it was tainted with illegitimacy and discredited by its motives. The subsequent, after-the-event revelations as to the bogus and false nature of the charges against Iraq must give solace to those who more readily denounce the environmental dangers to our planet than arms stocks conspicuous by their apparent absence.
Another voice that has been continually hushed and drowned out is that of indigenous peoples who, although being the last survivors of ancient civilisations attach fundamental importance to environmental values and have a better understanding than ourselves of interdependency. In this world of ours that has become materialistic and superficial, people who have nothing left to defend but their fundamental rights are virtuous and authentic out of all proportion.Let us refute this marginalisation of indigenous peoples’ rights and let us make the Union and the UN promise to maintain the working group on indigenous peoples in the UN Sub-Commission on the Promotion and Protection of Human Rights.
Mr President, we are glad that this report comes precisely at a time when Kofi Annan is due to speak to us in a few hours.
I believe that, in the report we have before us, it is important to stress the significance, and the role, that we want to see accorded to the United Nations. So that the exit from Iraq does not turn into a nightmare of the kind we have sometimes seen in the past, everyone is now calling upon the UN to intervene in Iraq by launching an initiative and by playing an active role there of the kind that, for months, has been blocked by two countries which, to some extent, had a lot to fear from a UN role and which thought that this was in danger of being less effective that it should be.
We are particularly pleased that the report mentions an important initiative that could be headed by the EU. I am referring to the idea of democratic countries in the UN being able to assemble and meet within the organisation to draw up joint measures to promote democracy. That is an initiative in connection with which the European Union could play an important role within the United Nations, whose difficulties and inertia we took note of when, last year, someone from a country like Libya, which is certainly not at the forefront of human rights, was elected as head of the Human Rights Commission. This initiative is, in any case, what the Italian radical Members are advocating. They are urging Commissioner Patten and the Member States to make it possible for there to be a specific and symbolic initial meeting of the Community of Democracies before the next Human Rights Commission meeting in Geneva.
Mr President, first of all let me congratulate my good friend Mr Laschet on his brave attempt to reform the structures of the UN, which were shown to be sadly lacking during the recent Gulf War. The report also looks at the role that the EU should play within the UN. Clearly, the UN was designed for the Cold War period in which permanent membership status and veto rights were necessary for the nuclear powers to ensure global security. Not enough has changed yet in the world to justify changing that.
The responsibility of security often conflicts with the additional mandate of the UN to protect human rights, as many of the UN Member States are undemocratic dictatorships – resulting in the perverse decision to appoint Libya as Chair of its Human Rights Committee. Furthermore, in the past, the UN was powerless to stop the brutal invasions of Hungary, Czechoslovakia and Afghanistan as a result of the Soviet veto. China is still not a democracy or a respecter of human rights, making security the main responsibility of the UN and it has a vital role to play in the world.
I believe there is a case to be made for India and Japan to be given permanent membership status as a result of their size and democratic status. Similarly, Nigeria or Brazil could be candidates. Unfortunately, this report conflicts with a number of stated positions of my party, the British Conservatives, as it attempts to dilute UK veto powers with a double veto and suggests an EU seat on the Security Council, which would undermine British and French membership. We are also opposed to an EU foreign minister and to a legal personality for the EU, and therefore, no matter how well intentioned the report is, I cannot support it as it stands.
With my party, however, I will of course be monitoring closely any attempt to reform the UN. We welcome very warmly today the presence in the Chamber of Secretary-General Kofi Annan.
Mr President, this debate on the excellent report by Mr Laschet and the conferral of the Sakharov prize on the United Nations Secretary-General shows the European Parliament’s ever clearer desire to reaffirm the unique and irreplaceable role of the UN in international relations, in line with the Millennium Declaration and the Commission Communication. Furthermore, the resolution that we are going to vote on in a short while also shows in a clear and detailed manner the direction that relations between the Union and the UN should take. A very large number of proposals, which I support, have been tabled, both as regards reinforcing the role of the European Union within a stronger United Nations through, for example, a seat on the Security Council, and as regards reinforcing cooperation between the Union institutions and the United Nations system. These are ambitious proposals for reform, since the European Union would eventually see itself as having the roles of secular arm of the UN or of the UN’s elder daughter, in the same way that a country that I know well was once spoken of as the Church’s elder daughter. It is even envisaged, in Article 17, that the European Union must play a pioneering role in defining UN policy. Excellent!
In the background to these encouraging and dynamic projects, however, some issues remain, which are worrying while they remain unresolved, in particular the issue of the position and role of the UN’s most important member, the United States. What can the UN/European Union alliance do faced with the US’s unilateralism, its opposition to the International Criminal Court and the Kyoto Protocol and its desire to use, on its own and quite freely, its military force, as soon as it considers its security threatened? The UN and the European Union must, together, continue to make a huge effort to ensure that the UN really can exercise this credible multilateral international authority that the whole world really needs.
– Mr President, this report definitely belongs in the list of top-quality Parliamentary topics. If only there were not such a great gulf between theory and practice, between the words and reality, we could vote to approve it. The report refers to a European Constitution that does not yet exist, and unfortunately the draft Constitution text is more focused on increased defence activities and greater ability to intervene in situations around the world than on disarmament and civil conflict resolution.
The report takes up the cause of multilateralism and strengthening the role of the UN, which is right and good. It refrains, though, from criticising the aggressive unilateralism of the US, which opens the door to violence and arbitrary action. As the war on Iraq has shown, no lie is too risky for use in justifying a preventative war. Those who support the war are called yes-men; those who do not are called obstructive. This is how people seek to divide what will soon be a Union of 25 Member States. The United States’ high-handed decision to override the UN has proven a miscalculation for which the national economy is having to pay, as we are now seeing. With its calls for reform, the EU is the only constant in an ever-changing world. The EU would be well-advised to develop its relationship with the UN rather than to strengthen its ties with NATO.
The report highlights the importance of development and cooperation, but should be even more specific. Instead of spending huge sums on the arms race and military operations, money should be spent on education, healthcare, economic development and the fight to eradicate poverty. If we are to weed out violence and terrorism, we need as much money as possible and more effort.
Mr President, in 1945 the Charter of the United Nations stood for equal rights for all nations, large and small, as the best guarantee to maintain international peace and security. Its first Article proclaimed the principle of self-determination of peoples. 20 years later, in 1966, the first Article of the UN International Covenant on Civil and Political rights reaffirmed that all peoples have the right to self-determination. Unfortunately, the draft Constitutional Treaty of the European Union contains no recognition whatsoever of the right to self-determination for the peoples of the stateless nations of Europe.
I should like to remind you that under Article 103 of the United Nations Charter, in the event of a conflict between the obligations of countries as members of the United Nations and their obligations under any other international agreement, the Charter shall prevail.
Let me finish by quoting you an enlightening statement given by Mr Annan as he presented his Millennium report in April 2000: 'the best way to prevent conflict is to promote political arrangements in which all groups are fairly represented'.
– Mr President, Commissioner, ladies and gentlemen, let me thank Mr Laschet, the rapporteur, for his excellent report, which should receive the support of the vast majority of people in plenary today. Many speakers have emphasised how important it is that the global community should take joint action, failing which many problems will remain insuperable. I would like to remind you of the importance of environmental pollution and the fight to eradicate poverty in particular. These are subjects that can only be tackled together, and Amendment No 7, which has been submitted by the Group of the European People’s Party (Christian Democrats) and European Democrats and the Group of the Party of European Socialists, stresses the importance of the water supply.
I would, however, like to mention one subject that has not, so far, been discussed in very great detail, and one to which I urge Commissioner Patten to give his particular attention. This subject is a common approach to human rights in the field of modern medicine and biotechnology. A few months ago, Parliament approved a very good report produced by Robert Evans of the Socialist Group, on combating illegal trade in human organs. Yet when we look at developing countries and newly industrialising countries, there is a great deal to be done in this area, and I think this is another task on which the EU and the UN must cooperate. What is more, Parliament has often underlined its opposition to human cloning and its desire that the UN should intervene in this area too.
We are following the debate in the UN Committees with great interest – and let me emphasise once again, Commissioner Patten, that the European Parliament supports the Costa Rican initiative, which also has the backing of over 60 other members of the UN. This is expressly stated once again in Amendment No 8. While Kofi Annan is with us, I think we should reiterate the importance of this new task for the UN, for new developments demand new responses.
Mr President, the latest Eurobarometer survey confirms that European citizens massively support an integrated foreign and defence policy. Seventy-three per cent of those questioned in the 15 Member States of the Union come down in favour of a European Union foreign policy independent of that of the United States. Sixty-four per cent of those questioned believe that the European Union should have its own seat in the UN Security Council. In light of this encouraging result, one of the main issues for the European political parties in the next electoral campaign must be to argue in favour of multilateralism, reform of the United Nations and a visible European presence in the Security Council.
Mr Laschet’s report is quite right to remind us that respect for the system of the United Nations is the best way to bring about security and peace in the world. The United Nations’ authority was seriously flouted, in spring 2003, by the unilateral decision by the US and Britain to launch a pre-emptive war on the basis, as we now know, of false pretexts. The European Union was divided and the US Government was happy to see them battling it out amongst themselves.
There is currently no provision in the Treaty to force the Member States of the European Union to adopt a common position before entering into debate and seeking the decisive votes in the Security Council. This is a flaw in and, I would even say, a disgraceful aspect of, the current institutional system, a system that the Convention’s draft constitution hardly remedies. On the other hand, the proposal for a draft resolution to give the EU a permanent seat on the Security Council would naturally put things back on an even keel. This seat would not overshadow those seats held by the two European permanent members and their sacrosanct right of veto, but it would force the governments of Member States to try to see the main points and to compromise. This would be a small step towards a coherent foreign and security policy. I stress that it would be but a small step whilst the absurd system of unanimity persists that allows a single country to block the expression of European political will.
We need to give strength and value to the UN and give strength and value to the European Union, strength that should derive from the ability to be a point of reference in terms of political, moral, ethical, economic and social practice. The UN and the European Union emerged from the ashes of the devastation of the Second World War. At the time, it was said ‘never again’, and so rejecting war and eradicating poverty should be the cornerstones of the European Union and the UN.
Commissioner Patten is right that what we need is not just peace, but peace combined with justice. I am sorry to say, however, that peace and justice are not such key issues. The European Constitution talks about promoting peace but it does not accept that rejecting war and negotiating solutions to conflicts are fundamental. In recent years, the UN has been devalued, partly at least by the military policy of a fundamentalist president of a country that still practices the death penalty in many of its states and that rejects international organisations, not least the International Criminal Court. War has become legitimate again; militarism is permeating hearts and minds. I do not underestimate the important commitment made by Mr Laschet and all the members of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. Together with the message sent out by awarding the Sakharov prize to Kofi Annan, it is a clear message designed to restore value to the European Union and the United Nations and to once again give them a role. It is, however, essential that security for everyone, the reduction of poverty and the promotion of justice and peace are genuine practices and not just empty promises. The UN and the European Union, together with other countries, must re-establish trust and, above all, respect for international law.
Mr President, I must thank my colleague Mr Laschet for this report, which is far-reaching and envisages great opportunities, but we must also devise a way to move from the current situation towards realising these opportunities. First of all, I must say that I had a great experience of collaboration with the United Nations when I was working with its Vice-Secretary General on a report that I was completing, within the ACP-EU Joint Parliamentary Assembly, on protecting children’s rights.
I feel that the proposal made by Mr Laschet represents the first phase of a reform that the UN must, however, face up to. Having left behind the rationale of Yalta and power blocs, we must make the case for increasing multilateralism. We must make new nations responsible at world level, without removing time-honoured instruments through which world peace has been promoted; and the right of veto is one such time-honoured instrument. The Security Council must, in any case, be enlarged, and we then need to consider new permanent members, without the right of veto. These could include the European Union, Australia, Argentina, Brazil, Egypt, Germany, Japan, India, Italy and South Africa.
Furthermore, we also need to expand the number of members elected to the Security Council and then reform the Agencies to make them more operational on the ground. We need to speed up the promotion of human rights and the affirmation of the principles of democracy. We need to assume that the United Nations intends to protect people, since it invokes the concept of the nation and not that of the state, and the concept of the nation presupposes the protection of the person. This process of protecting people needs to start as a matter of urgency because terrorism is hot on our heels: today it is in the guise of Al-Qaedaand Bin Laden, tomorrow it could have a different name. Of course, a reformed NATO could be the international police force that the UN might need. Division and exclusion certainly give rise to war; union and the philosophical concept of union instead promote important goals of peace.
Mr President, let me begin with three personal recollections. I was privileged to address the UN working group in Geneva on indigenous peoples and thus witnessed how it forms a world parliament for some of the most oppressed minorities anywhere in our world. I was privileged also to represent Parliament in East Timor, where I witnessed at first hand Sergio Vieira de Mello’s successful efforts in rebuilding a whole country – a talent so tragically lost to us. This is why I attend meetings of United Nations associations in my East of England constituency, where the role and ideals of the UN are cherished at a very local level.
The United Nations inspires me and all of us here in Europe. It is why Europe rightly champions UN policies: the 0.7% target in the Millennium Goals within EU development policy, and Europe providing over half of all support to the UN High Commission for Refugees, which stands up for fundamental rights as a bulwark against the racism and xenophobia now sweeping our continent. This is why we back UN reform that will secure greater efficiency and also inject new vision. Other policies championed by the EU are the UN convention on disability, the move beyond the Global Compact towards a binding treaty on corporate accountability and the idea of an economic security council to oversee the Bretton Woods institutions.
Finally, I am concerned that some of the proposals for changes in the veto system, the composition of the Security Council, or suggestions for an EU mandate prejudge the outcome of the Intergovernmental Conference and may not carry support in all of our countries. Despite these concerns, where we have differences in Europe, most notably recently over Iraq, these concern how best to uphold the authority of the UN. That authority is once again reaffirmed in Mr Laschet’s report and in our vote here this morning.
Mr President, following the Second World War, there were high hopes that a worldwide organisation would give the world lasting peace and provide people with freedom and democracy. These hopes were, however, dashed by the fact that the great powers often used their vetoes to block the UN’s work. All too many member countries completely ignored the principles of the state governed by law.
Following the collapse of the Soviet Union and the disintegration of most of the Communist dictatorships in Central and Eastern Europe, the UN’s prospects of achieving its aims have clearly improved. In spite of this, the UN has not been especially successful in getting its member countries to comply with the human freedoms and rights laid down in its Charter. In this area, the UN has been too passive.
I believe that the UN’s inability to get its member countries to observe the principles concerning freedoms and rights and the state governed by law has undermined civic commitment to UN matters. There were many of us who were very surprised to note that even a representative of a dictatorship can be the Chair of the UN Commission on Human Rights. In such circumstances, it is only natural that civic commitment is instead channelled through, for example, organisations such as Amnesty International.
The UN now needs greater civic commitment, which would strengthen it as a worldwide organisation. The Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy adopted my proposal that it must be possible for countries that seriously and systematically violate human freedoms and rights to lose their voting rights in the UN Commission on Human Rights. This proposal must be seen as a step in this direction, that is to say an attempt to increase people’s confidence in the UN in this area.
Mr President, today is an excellent time to be debating the very good report by Mr Laschet on the relations between the European Union and the UN as, at the same time, we are receiving Kofi Annan, not just as a person, but as an institution, as a symbol of an irreplaceable need for the UN. The report we are debating is in essence a single proposal on relations between the European Union and the UN, but it is a strategic proposal for the UN itself at the dawn of the twenty-first century. The UN, despite generally expressing the need for a peaceful world at its inception, reflecting the balances at the end of the Second World War, is in need of some adjustment. Today circumstances are different and must be expressed. However, until they are expressed effectively, the UN is irreplaceable.
Many consider that the UN is the refuge of small countries which have no other way of expressing their opinions. However, the Iraqi crisis and its impasses show that the superpowers have equal need of it. Attempts at new international balances such as the enlarged G8 or the messianic crusading perception of the various superpowers of their role lead nowhere.
Proposing a strategy for the UN and the European Union, however, we note that we ourselves have serious gaps which we need to plug. We recently experienced the lack of agreement in the UN Security Council. The enlarged European Union, with the 25 members, will have the possibility to be expressed by many more members of the Security Council, in that it will have the possibility to be expressed by three different geographical areas of the UN. This possibility, in conjunction with the presence, which I hope will come about, of a minister of foreign affairs at the UN, will provide many more possibilities. If the new distribution does in fact result in the European Union's gaining a place on the Security Council, without other countries losing their place, this will allow it, from that position, to support policies for peace, cooperation, security, democracy and all the claims of mankind, which are objectives which we must attain.
Mr President, I welcome Mr Laschet’s report, comprehensive and ambitious though it is. It comes at a sensitive time for both the European Union and the United Nations.
I want to refer in particular to the UN Development Programme. The report made in 2002 on the subject of Arab human development was described by magazine as the most important publication of the year, and more than a million people downloaded it from the UNDP website. It had particular relevance for the EU since it was the impetus for the recent Commission communication – for which I am currently rapporteur – on reinvigorating human rights and democratisation with Mediterranean partners. Last year’s UNDP Arab human development report stated that – subject to fieldwork surveys – the appetite for democracy in the Arab world was, at 60%, the highest of any region in the world. Compare that, for example, with Eastern Europe, where the figure was 30%. The Arab world also logged the highest rejection of authoritarian rule – the figure in this regard was 80% – and was indeed the third highest in favour of gender equality in higher education.
So the perception that many have that the Arab world is not ready for democracy is undermined by the United Nations’ own reports. I hope, therefore, that the Council and Commission can, as it were, put our money where our mouth is, and redirect some of the enormous funds available for good governance, the development of civil society, democracy and the rule of law, which, in the external field – the responsibility of Commissioners Patten and Nielson – amounts to EUR 1.9 billion a year. By contrast, the European Initiative for Democracy and Human Rights – a rather smaller fund aimed at the ex-Soviet Bloc – which I had the honour to set up a few years ago, amounts to only EUR 106 million. That is an indication of the distortion in spending which we need to address, and in particular the priorities with which I hope the European Parliament will play some part in helping the Commission in the coming years.
Mr President, I wish sincerely to thank Mr Laschet for a well-written and important report that is politically well balanced and forward-looking. I shall concentrate on four points.
The first concerns Amendment No 6 by the Group of the European People’s Party (Christian Democrats) and European Democrats and myself. It has also been supported by the Group of the Party of European Socialists. The European Parliament ‘[c]onsiders that the elaboration of the common foreign and security policy towards the UN should be characterised by the participation and joint influence of all the European Union’s Member States’. If we have a common foreign and security policy, it cannot be devised solely by the major powers: Germany, France and perhaps also Great Britain. All the Member States must feel they are participating in this area. The smaller Member States must not be confronted by a , with a common foreign and security policy having come about because the larger countries have already adopted positions. Otherwise, there is no common foreign and security policy.
Regarding paragraph 19, I would, secondly, emphasise the value of depriving countries that systematically infringe human rights of their right to vote in the UN Commission on Human Rights until such breaches cease. This must be pursued in a UN context.
The third point I wish to emphasise concerns the UN Security Council. The EU should make better use of the two votes that EU Member States, namely Great Britain and France, now already, in actual fact, possess in the Security Council. We must not therefore weaken the EU’s current 40% representation in the UN Security Council.
I should now like to address Mr Patten regarding Amendment No 8, also supported by the PPE-DE Group and the PSE Group. We support Costa Rica’s initiative and the UN General Assembly’s decision to work on a corresponding convention in 2004 on banning human cloning.
– Mr President, Commissioner, ladies and gentlemen, this report is splendid, and it is even more splendid that we will, in a few minutes, be able to welcome the current Secretary-General of the UN, Kofi Annan.
I would of course like to take this moment to recall that there have already been three UN Secretaries-General who hailed from Europe: Trygve Lie, Dag Hammarskjöldand Kurt Waldheim, and that Europe is home to two permanent UN offices, in Geneva and Vienna. This means that we share responsibility to a large extent. Not only do we have claims upon each other, but we also have to take joint action and support each other. The most recent UN Secretary-General to come from Europe, Kurt Waldheim, wrote this in his book ‘Die Antwort’: ‘I have to concede that the UN, notwithstanding all our efforts and our unquestionable sincerity, has not yet managed to break with the political habits and attitudes of past centuries and to come to terms with the new realities with which we have to live. Its capacity for effective action is limited by its own faults. The charge is laid against us that it produces more rhetoric than action, that it is ineffective and is often ignored, and that the system under which every state has a vote allows the developing world to dominate the decision-making process, in that the number of votes bears no relation to the capacity to act.’ The same could also be said of the European Union; both of us are in need of reform. The two of us have a great deal in common. Success is dependent on political will and the determination of the Member States. It depends on acceptance and implementation – of Community law in one case, and of the United Nations Charter in the other. It is dependent upon multilateral cooperation, global responsibility and upon our thinking along Community-oriented lines rather than nationalistically. We can make our contribution if France and England leave the Security Council and the EU joins it; we would thereby be reforming the EU and our own Common Foreign and Security Policy, and forcing through a reform of the UN Security Council.
– Mr President, Mr President-in-Office of the Council, Commissioner, the report is a positive response from Parliament to the Commission’s outline of relations between the EU and the United Nations. We support this, although we would like to underline a number of specific aspects.
First of all, and certainly not in contravention of the report, we should like to emphasise the institutional reforms that are necessary. We must be able to reform the Security Council. It must be possible for Africa, Asia and Latin America to be permanent members. After all, it is not acceptable that only the rich and the rich countries in the world should have the final word, while two thirds of the world population live in poverty.
Secondly, the veto system must be reviewed and may only be used when peace is under threat – under real threat – and in the event of aggression.
Thirdly, the European Union must acquire full membership in the Security Council and in the General Assembly. It is because we would like to see effective multilateralism that we believe it necessary that the United Nations be effectively organised and enabled to take decisions effectively. This has not always been the case in the past, and the global repercussions are tragic. I would remind you of the ineffective mandates that are sometimes given to soldiers who have to act on behalf of the United Nations in peace operations. Their mandate is so inflexible that it renders them non-operational. I would remind you of the tragedy in Rwanda, of which Kofi Annan recently reminded us. Fortunately, things went more smoothly in Congo, but we hope that the United Nations will, in future, work more transparently and, above all, more democratically.
. Mr President, this morning’s debate has made clear the Parliament’s strong interest in enhancing the European Union’s engagement with the United Nations. The Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, and in particular the rapporteur, Mr Laschet, are to be commended on the production of this report. I fully subscribe to the statement in the report that 'the success of global governance, in the face of the challenges posed by growing globalisation and interdependence, can only be based on an effective and fair multilateral system unequivocally anchored in the United Nations'.
The Council is firmly and formally committed to effective multilateralism in its external action. A rules-based international order with the United Nations at its heart is a central element of the European Security Strategy, which the European Council adopted in December 2003.
I can assure you that Council, under the Irish presidency, is determined to work towards a more effective collective response to today’s threats. We are all keenly aware that terrorism and weapons of mass destruction are threats that present serious challenges, but global stability is also threatened by endemic poverty and lack of development, as well as the scourge of HIV/Aids and other infectious diseases. These are hugely destabilising factors that will literally destroy the prospects of many countries if they are not effectively remedied.
Yesterday I told Secretary-General Annan that, in implementing the European Security Strategy, the European Union will work particularly closely with the UN to enhance mutual cooperation on conflict prevention and crisis management. We agreed that we would work closely on devising better planning and best-practice models for conflict prevention and post-conflict peace building. We will base this on both our organisations' experiences in these policy areas. This will involve working together on the practical implementation of the Joint Declaration on EU-UN Cooperation in Crisis Management signed late in 2003. We also discussed how best to build on the successful deployment in 2003 of Operation Artemis in the Democratic Republic of the Congo. Before this presidency ends we are aiming to have up to 1500 military personnel available to be deployed as an EU rapid reaction capability at the disposal of the Secretary-General for crisis management operations. Mr Annan is very supportive of this valuable resource becoming available as soon as possible.
I assured the Secretary-General that the European Union was fully behind his efforts to find – to use his words – a credible and convincing collective answer to the challenges of our time. The Union will therefore support the work of the High-Level Panel on Threats, Challenges and Change. I believe that the European Union can make an important contribution to this highly relevant debate. The presidency appreciates the enthusiastic support of the Commission in this endeavour and the work presently under way. The Secretary-General has made clear his view that any changes must be a means to an end, not an end in themselves. The United Nations must show, in practical and concrete ways, that it is capable of fulfilling the first purpose laid down in the Charter, which is to take effective collective measures for the prevention and removal of threats to the peace. Developing our rapid reaction capability in the coming months will be a demonstration of this Union's willingness to contribute and to assist the UN in this important area of activity.
Today’s debate is timely. Given the challenges to the multilateral system that Secretary-General Annan has placed in the spotlight in such a determined way – including last Friday at the World Economic Forum in Davos – the central thrust of this report, which reaffirms support for a strong, reformed UN at the centre of the multilateral system, is very welcome. This confirms that the Secretary-General, the Council, and the Commission have the support of the people’s representatives in Parliament in this endeavour.
The report clearly articulates the need for the European Union to 'punch its weight' at the United Nations. European Union Member States are, collectively, major financial contributors to the United Nations, contributing almost 40% of its budget. The European Union will, as the report notes, represent some 450 million people from 1 May 2004. The Council agrees fully that the EU needs to develop a commensurate political profile.
The general thrust of the report strengthens the Council in its engagement with the United Nations. I wish to assure you that one of the aims of the Irish presidency is to make the EU more focused, more flexible and more responsive at the United Nations. I am determined that we will devote more effort to engaging with our international partners on these important questions, in the interests of both the UN and the EU. Effective multilateralism will be a subject of discussion at all our summits with strategic partners during this presidency.
Today’s discussion has highlighted a number of varied and interesting points which reflect the scope, detail and ambition of the report. We have read and heard many proposals, some of which can be endorsed immediately. Some others, it would be fair to say, will need to be discussed over time.
The proposal that the presidency inform the Parliament of the content of the EU Priorities for each UN General Assembly session seems an excellent idea, and the Council will act on this.
The proposal for exchanges of views between high-level UN officials and the committees of the Parliament is also to be commended.
The question of EU representation at the United Nations will certainly need to be addressed in the light of the final outcome of the negotiations on the Constitution, which will confer a legal personality on the European Union. Some of the issues raised are much more complex, and merit careful consideration.
I wish to commend the ambition of the report for the range of proposals that it contains concerning the activity of the Parliament in relation to the various funds, programmes and agencies of the United Nations. No doubt this is work that the committee concerned and the Parliament will advance over time.
I have also noted carefully what was said regarding the representation of the EU in the Security Council. Clearly, this is not an issue that can be easily resolved at the moment. It must be kept under review as our common policies develop over time. Likewise, the issue of the reform of the Security Council is not one that can be easily resolved. The High-Level Panel appointed by the Secretary-General will address this question, among others. We are all aware of the difficulties and problems encountered by advocates of institutional reform in the UN. The necessary consensus remains difficult to develop. This, however, must not deflect us from the essential task of making the Security Council, and the multilateral system as a whole, more effective in meeting the challenges of today’s world.
Again, let me reiterate my appreciation of this initiative. It has provided a stimulus for the ongoing discussion of the EU’s support for the UN and the Parliament’s role in that regard. I can assure you that the Council is firmly aware of the issues that are addressed in it, and of the issues that have been raised here today.
– Thank you, Mr President-in-Office of the Council. The debate is closed.The vote will take place at 10.30 a.m.(1)
– The Laschet report on the relations between the European Union and the UN has been tabled with great ceremony and to underline its importance it has been linked with the award of the Sakharov Prize to Kofi Annan. It actually seeks to establish a ‘Stateless diplomacy’ supported by a network of organisations over which national democracies have little control. The declared intentions (in essence, a commitment to multilateralism, respect for human rights, peacekeeping and nature conservation) appear to be excellent. But how is democratic control to be exerted?
In fact, the Laschet report seeks primarily to limit the Member States’ scope for action at the UN and to replace them with the European Union, controlled by the European Parliament, which is taking advantage of this to raise its status. This is tantamount to saying, however, that we prefer ‘democracies that are low on substance’, like the European democracy, to really meaningful national democracies.
In particular, the Laschet report welcomes the reforms that the European Constitution would bring if it were adopted, including specifically legal personality for the Union and a European minister for foreign affairs, which would enable this programme to become a reality. That is one further reason to reject both the Constitution and the Laschet report.
– Yes to a more active role for the EU within the UN, as recommended by the report. ‘Multilateralism (which) remains the best way to achieve global peace and security’, is indeed one way of guaranteeing that we avoid the supremacy of one superpower. But the objectives that are set out disregard reality and current dangers. Declarations of intent are no longer enough: poverty eradication, human development, conflict prevention and peacekeeping all require a degree of financial and political investment that is equal to these challenges. Following the armed intervention and occupation of Iraq by the United States and the suppression – to the point of extinction? – of the Palestinian people, the spirit that prevailed when the United Nations was created and the principles underlying the Charter are more than ever being ridden over roughshod and even trampled underfoot by certain countries. Now more than ever we need to defend international law and champion the right of nations to self-determination with renewed vigour and that means taking action. The United Nations peace plan for Western Sahara, for example, including holding a referendum on self-determination, must be implemented, regardless of any further shilly-shallying by the Moroccan Government. Proper sanctions must also be applied in cases where human rights are violated or the environment is damaged.
The UN peace missions in East Timor, Sierra Leone and Liberia, together with the reconstruction of Afghanistan, as well as the humanitarian work for children and the fight against hunger and diseases all indicate that the UN continues to play an essential role in establishing peace and security. I therefore join Kofi Annan in his call for a radical reform of the UN. At present, this organisation is far too bureaucratic and not in tune with the geopolitical realities of the 21st century. The EU which, together with its Member States, accounts for nearly 50% of the UN budget, should take the lead in this reform. It is essential in this respect that the EU should be able to speak with one voice in the Security Council. All credit to the EU for continuing to encourage the UN to face up to its responsibilities with regard to conflict prevention and maintaining the peace. It should not, however, be mere lip service. For hazardous operations in Africa, we are forced to call upon badly equipped and unmotivated troops from Bangladesh, Pakistan or India. Sometimes, this creates more problems than it solves. Why can the EU as such not deploy more troops under the UN flag with a UN mandate? I therefore call for a European Union which decisively takes the lead in the reform of the United Nations, not only with fine declarations and symbolic contributions, but, above all, with concrete commitments and actual solidarity at the coalface.
We shall now proceed to the vote.
– Mr President, I have been told by those of my colleagues who understand Italian that, on paragraph 35 of the UN report, you said ‘, which apparently means ‘rejected’. That paragraph was, however, adopted by an overwhelming majority of the House, including the Socialists, and we ask you to amend your lists accordingly.
Mr President, it was made clear during yesterday’s debate that there are certain parts of this report, which expressly refer to OLAF, which are being removed from it on the recommendation of the Legal Services since they are not admissible, and these parts are therefore not being voted on.
(1)
– Mr President, given the late hour, the fact that we are behind schedule and the difficulty that Members are going to have negotiating the traffic to reach the airport, there is a danger that there will not be enough of us left to vote on the last reports on the agenda. In agreement with the rapporteur, Mr Zappalà, our group proposes that the vote on this report be postponed and that it be put to the vote as the first item of voting time on the Wednesday of the next Strasbourg part-session.
Mr President, I would request on behalf of the Group of the European Peoples’ Party (Christian Democrats) and European Democrats and the Group of the Party of European Socialists that, given the time, the vote be postponed until the next part-session in Strasbourg.
Mr President, I know that many Members have very important commitments back in their constituencies and regions, and maybe even more important appointments back at the airport. However, we have been waiting for a number of reports, especially the Zappalà report, to come to the floor of this House for a reasonable period of time now. We all have our voting lists in front of us, we were sent here to vote on these issues, so can we now get on with it? It seems that we are putting things off for no reason whatsoever.
– Mr President, as my group’s shadow rapporteur, I would nevertheless like further reassurance that this is only about deferring the vote, and that the agreements reached between the groups will be unaffected and will not again be rescinded.
– Mr President, this part contradicts a resolution already adopted by this House on the liberal professions. I therefore ask that it be amended along the lines we have already agreed to, so that the oral amendment would read: ‘Considers that the Commission should not only take account of the market situation in applying the provisions of competition law to the liberal professions, but must also bear in mind the social aspects and tasks in the public interest. Calls therefore on the Commission to allow associations of the liberal professions the discretion to take measures to permit them to perform their functions correctly.’
– Mr President, when I was a law student, my tutors, among them my father, taught me the fundamental distinction that German philosophy draws between – the world as it should be – and – the world as it really is. This morning, in adopting this resolution on relations between the European Union and the United Nations, it is quite possible that Parliament has indeed perceived the world as it should be. Unfortunately, there is no doubt that the resolution does not take sufficient account of the world as it really is, for better or for worse. In particular, it would be a loss to the world and Europe if we were, without any guarantees, to relinquish the United Kingdom’s status as a permanent member and even more so if we were to relinquish that of France. That is why I voted against.
We oppose what are termed binding international treaties governing companies’ activities. On this point, we cannot support the present report. We instead recommend that companies operate in accordance with responsibly designed voluntary codes of conduct.
.– I voted against the Laschet report on the draft European Constitution, which has not yet been adopted, in order to highlight the Brussels institutions’ long-standing foreign policy ambitions, which involve making the European Union into a fully-fledged international actor ‘as soon as its legal personality is recognised by the Constitution’ (paragraph 10), which amounts to making it an international partner equivalent to a state and with all the characteristics of one, including even permanent membership of the UN.
I might add that, to all outward appearances, today’s ceremony resembled a mutual support pact between institutions seeking to confer legitimacy upon each other.
Although the Laschet report does of course steer clear of going into detail about what would become of the seats held by France and the United Kingdom on the Security Council, it is clear that the system proposed by the report would logically result in their abolition.
Whilst the draft European constitution does not declare that Europe should have one single representative on the international stage, it does put in place all the legal preconditions for it. It follows that it is grossly hypocritical to support this Constitution whilst, at the same time, claiming that France will remain a permanent member of the UN.
. The European Parliament has adopted an own-initiative resolution on relations between the EU and the UN, containing key aspects that I believe to be extremely dangerous. This applies in particular when it views the EU as a political-military bloc, on the basis of the false assumption that the so-called ‘European Constitution’ has already been approved and ratified. The report even goes as far as to expand on the supranational nature of the constitution in important aspects – in some places, as a matter of fact, appearing to be totally blind to the reality of the situation. One example of this is the position adopted by the major powers at the Brussels Summit.
This proposal represents a clear attack on each country’s sovereignty in its international relations. The resolution even takes the view that ‘whenever an EU statement is presented on behalf of the European Union or the European Community, EU Member States should refrain from making their national statements, which should only be envisaged on an exceptional basis and justified in advance to the EU Presidency’.
Although this resolution deals with serious issues facing humankind, it does not address them seriously and although it focuses on aspects of power, it advocates creating political and military blocs in a framework of an enhanced multilateral system, strengthening the role of the Security Council and attaching less priority to the role of the UN General Assembly.
. The European Parliamentary Labour Party fully supports UN reform, including added permanent places in the Security Council for the African, Asian and Latin American groupings. But we differ with this resolution in relation to an EU seat and changes to the veto system. These we believe to prejudge the outcome of the Intergovernmental Conference, and could risk less rather than more references to the UN itself. All of us want a strong United Nations.
– The Laschet report purports to be a plea for multilateralism in international relations. It considers that the UN should take centre stage in achieving this objective, with the European Union playing an enhanced role within it. But the method advocated to achieve these high-minded wishes is flawed. For the report, a more effective UN means an enlarged Security Council, minor restrictions on the right to veto decisions and more means of intervention, including the military option. As with Europe, an attempt is being made to embroil us in an institutional debate so that we forget the underlying problem: the fact that it is free competition above all else that determines the European Union’s policy; the fact that the major powers assume the right to decide unilaterally what merits or does not merit economic or military intervention on the part of the UN. The fight against terrorism is thus seen as a top priority, whereas the fight against the greenhouse effect, AIDS or poverty is mere formality. The UN imposed sanctions on Iraq, but is leaving the Palestinians, Chechens and so many others to their own devices. Finally, this report is written as if the European Constitution had been ratified and claims that a European minister for foreign affairs will be able to represent a European consensus on international issues. This is irresponsible. For all of these reasons, we voted against the report.
– Whenever Parliament tables a report on the Union’s external policy, the federalist majority in this House cannot resist the temptation of adding points that are completely irrelevant and that, ultimately, detract from the overall work that has been done.
Although we fully agree with the rapporteur on certain points, in particular on consolidating relations between the UN’s internal bodies, it is inconceivable that ‘the participation of the European Union as a full member in the Security Council and the General Assembly of the UN’ would be accepted or, along the same lines, that ‘the Minister for Foreign Affairs of the European Union whose functions are laid down in the Draft European Constitution should occupy the seat proposed … for the EU’.
Although it is interesting to note that such proposals reveal the true nature of the federalist project, because they assume, by definition, that the Union will become a State, it is also quite clear that they are the product of pure fantasy.
One single observation suffices to show how inappropriate this idea is: what would the Union representative have proposed during the Iraq crisis, an issue on which the Union itself was split as never before?
. The main aim of this report is to strengthen the European Union’s positions in the United Nations. It presents a set of proposals for the institutional reform of the UN and reiterates the desire to develop and promote democratic values and respect for human rights.
I must, however, disagree with some of the points it makes.
Firstly, we have paragraphs in which the rapporteur appears to forget the fact that no European Constitution has been approved, and that all we have is a Draft Constitutional Treaty! Next, the European Union has no legal personality or Minister for Foreign Affairs.
We are then presented with the impractical idea of enlarging the United Nations Security Council, giving the EU a seat, without considering the more than likely opposition of the other countries that have places on the Security Council, or the fact that it would be hard to persuade France and the United Kingdom to give up their seats.
The suggestion to abolish the simple right of veto is also entirely inappropriate.
In summary, I voted in favour of the report because of the fundamental underlying ideas, but I rejected part of recital G and items 5, 6, 11, 18, 33 and 35.
As regards the amendments that have been tabled, one that I felt it was crucial to support is No 8, which reiterates the idea of a universal ban on human cloning.
We have voted in favour of the proposal to amend Council Regulation (EC) No 1734/94 on financial and technical cooperation with the Occupied Territories (West Bank and Gaza), but we believe that matters must be carefully followed up with a view to making it clear that appropriated EU funds will not be used for purposes other than those intended, for example for propaganda activities not designed to promote peace.
. This report is intended to support the first proposal for a regulation that has been presented on financial and technical support for the Occupied Territories. This means that the few amendments that have been tabled are confined to clarifying the content of the provisions. The report’s aim is merely to improve and provide legal clarification of the Commission text, from a technical point of view.
This is a subject area on which I believe there is broad consensus. The aim is to provide assistance in cases of occupation, not only to States and regions, but also to local authorities, regional organisations, public agencies, local or traditional communities, organisations supporting business, private operators, cooperatives, mutual societies, associations, foundations and non-governmental organisations. I give this proposal my unreserved support.
Incidentally, at its meeting of 12 January 2004, the Committee on Industry, External Trade, Research and Energy unanimously adopted this draft legislative resolution.
I therefore voted in favour of the report.
. The ‘International Treaty on Plant Genetic Resources for Food and Agriculture’ is an important legally binding agreement which establishes a global framework for the sustainable conservation of plant genetic resources for food and agriculture.
I believe this to be an important new element in the multilateral system. It is through such Treaties that we can ensure that all countries and all people have fair access to the world’s resources which rightly belong to all humanity.
I support the amendment adopted by the Environment Committee, which we supported in the Agriculture Committee. The basic principle as far as I am concerned, however, is that farmers’ and growers’ rights must be preserved. They must remain free to grow crops which have been traditionally grown, without having to pay royalties.
. Although the analysis of the Commission proposal carried out by the Committee on the Environment, Public Health and Consumer Policy led to only one amendment, the proposal is of enormous importance in the field of plant genetics.
This subject, which has been under discussion for a long time, was covered by the 2001 International Treaty on Plant Genetic Resources for Food and Agriculture. The purpose of this proposal for a Council decision is thus to ratify, on behalf of the Community, the aforementioned International Treaty.
The importance of adopting the report is reflected in the fact that 33 countries out of the 40 signatories have already ratified the International Treaty, which covers 35 food crops and 29 forages and establishes a legally binding framework for the sustainable conservation of plant genetic resources for food and agriculture. Another clear indication of the report’s importance is that it won the unanimous vote of the specialised parliamentary committee.
The intended aim is to allow access to these resources for all contracting parties, sharing the commercial and other benefits accruing from this access.
I voted in favour.
Mr President, the main issue at stake in the vote on the Fava and Sanders-ten Holte reports on the single European sky is to adopt rules on the organisation and use of European airspace with the aim of improving the operational capabilities, safety and punctuality of the air navigation services that are provided on a daily basis to thousands of consumers, including most of the Members of this Parliament. The interinstitutional agreement that has been reached demonstrates that it was possible not only to improve the legal framework whilst respecting the Treaties, but also to accept the rights of Member States to exercise their sovereignty over airspace above their territories, to safeguard existing international agreements – such as the agreement, for example, that gives Portugal control over air traffic in the North Atlantic – to define, in agreement with the Member States involved, the flight information areas, known as ‘functional blocks’, and to appoint the bodies that provide air navigation services.
Account was thus taken of the safety interests of air operations, the most important of all being: greater cooperation and technical interoperability, coordination with the military air authorities and the sovereign rights of the Member States in the field of air navigation.
I could only vote in favour of this convergence of views, which enabled such broad agreement to be reached between the unions and the operators, the national authorities and the Commission and between the Council and the European Parliament.
– I support the purpose of the Single European Sky, which is to improve traffic flow and air traffic management alongside air safety. However, we find the agreement reached in conciliation on the Single Sky unsatisfactory in several respects.
For example, the compromise that has been reached on civil-military cooperation is problematic. Do I need to remind you that this is contrary to the principle of subsidiarity? Military issues do not fall within the remit of the EU but of the Member States, which have their own defence policies and international obligations. The Member States should be free to organise their rights over their airspace as they see fit.
As for creating and modifying functional blocks of airspace, I am delighted that this will be the responsibility of the Member States concerned with Eurocontrol providing technical support. It is important that the Member States retain their right to make the final decision.
Let us bear in mind that the Single European Sky must not be detrimental to civil navigation as a public service or to the safety of European airspace. Safety must not be sacrificed to an ever increasing quest for profits.
– We are not entirely satisfied with the results of the conciliation procedure between the European Parliament and the Council of Ministers on the Single European Sky. The texts put to the vote are nothing more than compromises between a liberal philosophy and safety requirements, with no mention of the prospect of a Single European Sky organised and controlled by European public services.
From the outset, we have supported and reported on the action taken by the European unions, who have tirelessly defended the general interest against these moves to transform the sky into a commodity. By mobilising their forces and working with conviction, they had the principle of the non-separation of technical services accepted and ensured that the States retained responsibility for the functional blocks of airspace. Finally, they obtained a commitment from the Commission to publish a review of the directive in five years’ time. Without these concessions from the Council things would have been much worse. However, in the light of the liberalisation of the other transport sectors, we remain very concerned about the future of public authority control over this sector, which is subject to fierce competition. Moreover, the agreement leaves the Member States free to decide whether to entrust air traffic control to a public service or a private company. Because of these concerns, we did not vote in favour of the results of the conciliation procedure.
. Whilst I fully agree with the aims of the proposals we are now looking at, which are to reduce delays in European air transport through the more efficient use of Member States’ airspace and to maintain high levels of safety, I do have concerns that I have always voiced about the content of these proposals.
In this context I wish to refer to three crucial points in the agreement that has just been concluded: the decision that functional blocks will fall within the exclusive competence of the Member States, which cannot be changed by the European Union, the recognition that more efficient use of airspace depends on closer cooperation between civil and military organisations and the right of each Member State to have total freedom in appointing the service provider, under the auspices of the national supervisory authorities and without having to defer to any other body.
. I voted in favour because I believe that implementing an effective common policy for air transport needs to be strengthened by current safety standards and the overall efficiency of air traffic in Europe in general.
In fact, without any real guarantees for the regularity and security of air transport services at European level, there will be no genuinely free movement of goods, people and services as enshrined in the Treaties.
Capacities must be improved so that they meet the needs of all airspace users and flight delays must be minimised. These points further justify my position.
I welcome the realism that marks the joint text, because it finally provides some real progress from the Commission’s initial proposals, which placed excessive limits on the sovereign power of States over their airspace and led to some confusion between issues relating to the common transport policy and those of a military nature. On this matter, prudence dictates that national competences should be respected unreservedly, as should the international agreements that govern them, leaving any closer cooperation to the Member States’ discretion and supervision. I therefore believe we would be justified in adopting safeguards that will enable each Member State to implement the necessary measures to protect key interests in the field of security and defence policy.
. The proposal reached in conciliation answers some of the concerns we raised at the beginning of the process, such as that of sovereignty over airspace, since it was laid down that functional blocks will be defined by agreement between Member States. In the event of a dispute, States will be able to appeal to the Single Sky Committee, and abide by its opinion, although the report could have gone further in clarifying the rules and principles that must be taken into account.
At the military level, consideration was given to the need for closer cooperation between civil and military authorities whilst respecting national competences. Portugal’s control over the Santa Maria Flight Information Region (conferred by the International Civil Aviation Organisation) was also safeguarded.
It was also determined that the provision of air traffic services is related to the exercise of public authority prerogatives not of an economic nature, justifying the application of the competition rules as set out in the Treaty and that each Member State can, within its own airspace, appoint the service provider, be it public or private.
Nevertheless, there are some aspects that we proposed but were not accepted. Hence our abstention from the vote.
. What was really at stake in the vote on the Fava and Sanders-ten Holte reports on the single European sky was the adoption of rules on the framework and organisation of European airspace, aimed at enhancing the operational capability, safety and punctuality of the air navigation services provided daily to millions of consumers.
The interinstitutional agreement that was reached shows that it was possible to improve this regulatory framework, in accordance with the Treaties; to acknowledge the rights of Member States to exercise their sovereignty over the airspace above their territories; to safeguard existing international agreements, such as the agreement in force that gives Portugal (through its control centre on Santa Maria, in the Azores) control over North Atlantic air traffic; to establish flight information regions, known as functional airspace blocks, by means of agreement with the Member States concerned; and to license air navigation service providers.
Most importantly, emphasis was also placed on safety considerations, with increased technical cooperation and interoperability, coordination with the military aviation authorities and the sovereign rights of Member States in the sphere of air navigation.
I voted in favour and naturally welcome the meeting of minds that made it possible to …
. – The draft joint regulation currently before us has, out of the entire legislative package on the Single European Sky, given rise to more doubts at first reading than any other.
This regulation contains a separation of functions between national supervisory authorities and service providers, which will enable the various authorities to opt for the service provider of their choice, under a non-discriminatory system of charging. Although it is acknowledged that the services in question are clearly of public interest, this option is extended to operators in the private sector too.
In its proposals, the Commission considered and addressed airspace management as if it were like any other economic service, comparable to the liberalised telecommunications or transport services markets, under the supervision of a European regulator.
The text that has been agreed on steers clear of this approach, because it not only expressly states that each Member State can, within its own airspace, designate a service provider of its choice – under the auspices of national supervisory authorities and without deferring to other bodies – as a means of protecting total freedom for the ways and means of achieving this. I therefore voted in favour.
I would also highlight the introduction of the concept of ‘experience in the field’ as a criterion for selecting organisations recognised by the national authorities, with mutual recognition of licences and the development of training programmes for controllers.
– Although the need for airspace to be delineated, regulated and strategically managed at European level is not in question, we must, at the very least, be cautious in this context about adopting functional airspace blocks (to replace the current flight information regions, where this is justified) that do not correspond to national borders.
It should be recalled that the Commission’s original proposals completely ignored the unique and vital nature of the services in question and their relationship with the exercise of Member States’ public powers.
Nevertheless, the text now before us remedies these shortcomings by giving the Member States exclusive competence for delineating the functional blocks in question – since these cannot be changed by the EU – and acknowledges the need to ensure that minimum public interest requirements are met. These will enable the best use to be made of airspace, taking account of air traffic flows and giving the various authorities the option to select a service provider of their own choosing.
I therefore voted in favour.
I share the rapporteur’s position on the need, in pursuing a common transport policy, for measures to be adopted on systems, components and procedures that will facilitate real interoperability of the European air traffic management network.
In fact, unless there is some harmonisation and standardisation of operational rules, on procedures and equipment – thereby ensuring complementarity and consistency for rules and standards – it will be hard to establish a network that actually benefits all Member States.
The low level of integration of national air traffic management systems and the slow rate of introducing the operational and technological standards necessary to obtain the sought-after additional capacity are the result of the fragmentation of the systems market and of the consequent lack of industrial cooperation.
This has led to unnecessary delays in developing and implementing new technologies and to a slow pace for introducing the means and concepts necessary for a much-needed increase in operational capacity.
I would emphasise that this interpretation does not mean sticking to uniform approaches; instead, it expresses the view that measures must be confined to what is strictly necessary to ensuring the desired interoperability.
I must also issue a warning about the risk of business concentration that adopting these measures could entail and I believe that, rightly ...
. The aim of the proposal for a directive of 12 July 2002 on public contracts is to open up public markets and to establish a European internal market in the sector, in line with the objectives of the ‘Lisbon Strategy’.
The award of public contracts generates a significant market that is highly tempting for the private sector. It also constitutes an important instrument of economic policy with a potential socio-economic impact.
Once again, in the name of transparency, non-discrimination and equal opportunities, and with public companies at a disadvantage, the decisive factor in awarding contracts is price. This leaves the markets wide open for foreign companies to come in, which may lead to job losses, undermine regional development and adversely affect national economies. In Portugal, for example, there is a danger that more companies may go the way of the former Sorefame and the Viana do Castelo naval yards. This instrument could, however, have introduced other criteria for awarding contracts and in so doing could have provided targeted support for certain countries or regions to pursue economic, social and environmental objectives chosen by individual countries. In this regard, while we welcome recent decisions made by the Court of Justice, conferring on the contracting authority the right to select its criteria, the framework remains very limited. We therefore voted against the common position of Parliament and the Council.
. The aim of both proposals for directives, one general and the other sectoral, is to replace the four existing texts in order to simplify and modernise EU provisions relating to the award of public contracts. This is something I naturally welcome. The new provisions must ensure that the internal market works better and must ensure greater transparency in the awarding of contracts.
I therefore welcome the outcome finally achieved in Conciliation, particularly on the final point on which there was still a difference of opinion: defining criteria for awarding contracts.
The system has improved substantially and has become easier to understand, thereby facilitating the free movement of goods relating to public supply contracts, freedom of establishment and the freedom to provide services relating to the award of public service contracts and of public works contracts in Member States by the State, regional and local authorities and other public bodies.
I also endorse the proposal to encourage the use of electronic signatures as a way of guaranteeing and reinforcing the confidentiality of proposals.
Lastly, I welcome the call, also agreed in Conciliation, for Member States to guarantee that these directives can be implemented using mechanisms that are effective, accessible and transparent.
. The aim of the reform of legislation currently before us on public contracts in the water, energy, transport and postal services sectors is to open up markets and to establish a genuine internal European market in these sectors. The Commission’s proposal for a directive of 12 July 2002 complements the ongoing process of liberalisation in the energy, postal services and transport sectors, in line with the aims and targets set out in the ‘Lisbon Strategy’. It also advocates opening up water management to the private sector.
In this regard, public contracts stand in stark contrast to public service supply and, in the case of water, their purpose is to guarantee a legal framework for awarding contracts to private firms, which is current practice in various local authorities in Portugal. It is odd, to say the least, that in the report on services of general interest in the last plenary session, Parliament displayed its opposition to opening up the water supply market, while here it tacitly accepts such a move. We therefore voted against the common position of the Council and Parliament, although we do acknowledge some improvements on the original proposal.
– Two pieces of Community legislation are being amended today: one on the procedures for the award of public works contracts, public supply contracts and public service contracts and the other on the procurement procedures of entities operating in the water, energy, transport and postal services sectors. We find these changes, which are based on the principles of free competition in an open market, worrying, coming as they do at a time when France is moving towards greater decentralisation and is engaging in a national review of public procurement. We want to ensure that the public services concerned continue to cover the same geographical area and provide the same services. We are therefore voting against these two directives.
Mr President, my Group voted against this agreement. We agree that some good things were agreed in the review of the packaging directive. However, there is a major problem in that the agreement itself violates the spirit of the landmark ruling by the European Court of Justice, in procedural terms both in terms of the substance and the letter of the European Treaties.
In February, the European Court of Justice ruled that waste incineration in municipal waste incinerators could not be counted as a form of recovery, even if energy was generated as a result. The Council, however, instead of increasing recycling or environmentally sound recovery to meet the recovery target, insisted on putting incineration on an equal footing with recovery, contrary to the ECJ ruling.
Although this issue was not a subject for conciliation as no parliamentary amendment to the Council’s common position had been adopted, by bringing it into the conciliation process the Council violated Article 251(4) of the EC Treaty. My Group very much disagrees with the procedure and the result of the conciliation.
We also find it very alarming that incineration, which we consider detrimental to the environment, has actually now been included as something to aim for.
. I commend the rapporteur for her excellent work on this crucial report. I fully support the aims of the Commission proposal in this area. We are all agreed that our consumer society is producing far too much waste packaging material and that various measures are needed to reduce the quantities. Recycling clearly has a major role to play in this process. Indeed, this strategy ties in well with the priorities of the Irish presidency in the environment area, recently outlined in Parliament by Minister Cullen.
I am pleased that the final agreement allows Ireland sufficient time to put the necessary infrastructure in place to deal with this important legislation. As an island nation with a relatively small population, we have some very obvious disadvantages compared to our continental neighbours.
Our location puts us at considerable distance from the main recycling markets and there are extra shipping costs involved. I am satisfied that the derogation secured by Ireland to the end of 2011 will afford us the opportunity to implement this directive in a meaningful way.
In conclusion, I also support other measures which seek to reduce packaging waste, such as targeted taxation suggested by the Irish presidency, for example to deal with fast-food packaging.
. I endorse this report, which addresses a question that is crucial in terms of its impact on the lives of EU citizens.
The purpose of approving a new legal instrument, a directive, is to reduce the amount of packaging and other polluting waste products, by setting out a series of bolder objectives than those provided in the previous directive, which is still in force today.
The most significant moves are to raise the compulsory minimum level of recycling of packaging waste from 25% to 55% by 2008 and to provide a series of specific actions aimed at recovering and recycling the various materials commonly used in the manufacture of packaging.
I endorse the idea that return, collection and recovery systems in Member States must be open to all interested parties and must avoid discrimination against imported products and against heavier materials.
While I understand that, in the absence of adequate infrastructure, the targets that have been set are utterly unrealistic, I am bitterly disappointed that as far as my country is concerned, along with Greece and Ireland, the implementation of this new directive has been postponed until the end of 2011.
I voted in favour.
– Mr President, it is part of the European Parliament’s legislative activities in the Community to undertake the difficult and sensitive role of controller of the executive authority in all of its forms. When carrying out its tasks, it has to assess the gravity of the lapses that inevitably occur at any time and in any place as a result of human nature; it has to be conscientious in exercising control but must do so without stifling initiatives and, above all, it should act in the general interest and avoid taking sides. Unfortunately, the European Parliament has not managed to comply with these rules, neither in the Eurostat affair nor in respect of the Committee of the Regions. That is why I voted against.
Mr President, I would like to explain why our group, the Group of the European Peoples’ Party (Christian Democrats) and European Democrats, has abstained on Amendment No 1 in Mr Casaca’s report.
The word ‘abstention’ is reminiscent of certain expressions commonly used in surveys such as ‘do not know, no comment’ and, in this case, we believe that we Members of this Parliament do not yet know either the magnitude of the facts, in relation to Eurostat, or the possible responsibilities stemming from them. And ‘no comment’, in the sense that OLAF, a body responsible for combating fraud, has not provided this Parliament or any of its committees with adequate information in this regard, which could provide a detailed and complete picture of the situation.
Under these circumstances, a vote in favour of the amendment would imply that we had full knowledge of the facts and that as a result we were passing judgment in terms of certain responsibilities. A vote against would also mean having knowledge of the facts and drawing a line under the issue as if it had already finished, without clarifying responsibilities. It was therefore better to await any news which may arrive from OLAF.
I cannot end without saying that we believe Parliament has shown incoherence this morning, and the majority has rejected the individual responsibility of Commissioners, immediately after an individualised reference, which, in our opinion, is unfair, since it is untimely, partial and hasty. We trust that OLAF will soon provide the information we need in order to issue a reasoned judgment.
We believe that what is termed the Eurostat affair has revealed that reforms are required within the Commission regarding the control and monitoring of the EU authorities’ activities. We believe, however, that to demand Commissioner Solbes’ resignation would be too far-reaching and not very constructive. The Commission has acknowledged that mistakes have been made and, in our opinion, it is now up to the Commission, together with other institutions, to find models for a more effective and more transparent system of internal control. If the Commission does not present a better system, a debate can begin about not granting discharge for 2002.
.– I entirely endorse the Casaca report, which states that, at the time that Parliament gave discharge in respect of the budget for the 2001 financial year, it had not been made aware of certain important items of information, particularly on the Eurostat affair. Like Mr Casaca, I denounce the Commission’s withholding of information, its ‘culture of secrecy, complexity and lack of clarity’, and the Commissioners’ failure to face up to their political responsibilities (paragraph 24).
It is necessary, though, to take this argument to its logical conclusion by also stating what has brought about this culture of opaqueness bordering on arrogance: it is a consequence of the privileged position accorded to the Commission among the institutions, and of the sense of superiority which follows from it, and it is this sense of superiority that it is desired to bolster by means of the European Constitution.
The Casaca report also highlights two other intolerable states of affairs.
The first of these is the Commissioners’ lack of any clear and effective authority over their directors-general (paragraph 29), which means that the Commission’s departments have become fiefdoms in the true sense of the word.
There is also the Commission’s consistent refusal to investigate the real ownership of companies applying for contracts and grants from the Commission, especially when there are strong suspicions that Commission officials are their true owners (paragraph 47).
. This report concentrates mainly on the Eurostat case and the irregularities that have been detected since 1999. Let us not forget that Eurostat has been reaping the consequences of the Commission’s policy of outsourcing services, which has led to irregularities, fraud, nepotism and cronyism. It is also true that services carried out by private firms have been of a lower quality than the Commission’s internal services.
We welcome the proposals to keep Eurostat services in-house and to review current contracts. As for relations between Eurostat and National Statistics Services, we must not overlook issues of data protection regarding information passed between administrations.
The recent case undermines the credibility of the Commission’s administrative reform and shows the way in which internal information structures become corrupted, in which the prevailing culture of secrecy has given rise to ‘financial envelope systems’ in Eurostat and in which the information and communication systems within the Commission have managed to remain oblique.
Consequently, we regret the fact that the President of the Commission did not propose structural changes to relations between Commissioners and directorates-general, that he did not reach any conclusions regarding the Commissioners’ political responsibilities and that he did not condemn Mr Solbes Mira, the Commissioner responsible for Eurostat, for not acting sooner, in the face of mounting evidence of irregular financial management.
I chose to vote in favour of Amendments Nos 13 to 17 and, in that way, went against the line taken by the Group of the European People’s Party (Christian Democrats) and European Democrats. The reason for this is that these amendments are keenly critical of the serious irregularities at Eurostat.
I also voted in favour of Amendment No 21 which regrets the fact that Commissioner Solbes Mira, the Commissioner directly responsible for Eurostat’s administration, did not act sooner in response to the unsatisfactory state of affairs and that he did not accept political responsibility.
I also supported Amendment No 1, expressing the view that the accountability of the Commission would be strengthened in the future if the Commissioners accepted that they had individual political responsibility for their departments.
The report as such was constructive, however, and I therefore voted for it in the final vote. The report was adopted by 467 votes in favour, with 11 votes against and 9 abstentions.
.Satellite navigation is a particularly important space application with many uses: in shipping, in aircraft navigation, even in search and rescue operations. The development of the Galileo satellite navigation system by the EU would be a contribution to mankind if, despite assurances that it is a purely non-military system, there was not every indication that the European imperialists also intend it to be used for military purposes, within the framework of their ambition to share the role of global policeman with the USA. Among other things in yesterday's debate, Commissioner De Palacio mentioned that the system will have, over and above the signals to which everyone will have access, some signal to which only the states will have access.
Although the report by Mr Pietrasanta has several positive points in comparison with previous reports on this matter, it leaves a number of questions on military use unanswered. That is why the MEPs of the Communist Party of Greece abstained from the vote.
I voted against the resolution on European Space Policy as all amendments concerning the need to guarantee the peaceful use of outer-space were not carried. This illustrates the real intentions lying behind the desire for an EU space policy - it is driven by the desire to establish the EU as a military superpower. The inclusion of China in EU space policy, and Galileo in particular, is not acceptable until China becomes a fully democratic state and recognises basic human rights. Galileo was sold to the European Parliament as a civil project, and that is what it should remain. This is one of the main arguments in favour of a European satellite system given that the American GPS system is a military project which the US Government can jam at any moment. With the inclusion of the fifth application - the Public Regulated Service or PRS - it is impossible to guarantee that this encrypted signal, which is reserved for the State, will not be used for military purposes.
Given its future military application and China's inclusion in the project I voted against the report.
. As stated in the Commission’s original proposal, this technology has clear strategic importance and may also generate significant economic benefits. The current systems in the US (GPS) and Russia (GLONASS) are both financed and run by the military, which means that signals may be interrupted or tampered with at any moment in order to protect the national interest. Galileo straightaway has the distinction of being a strictly civilian project, and so it must remain. It is, moreover, increasingly seen as an important means of protecting nature and of managing and conserving natural resources. We are already seeing its uses in agriculture and in civil defence (helping to select crops or predicting natural disasters). Other areas such as air, sea and river transport will benefit enormously from the emergence of this European technology.
I welcome the fact that the project is on schedule, and the fact that EGNOS, the European Geostationary Navigation Overlay Service – a system intended to strengthen the GPS signal, especially in civil aviation – is expected to be fully operational by April 2004.
I should lastly like to underline the need to ensure that it remains free or almost free for users of basic services ...
– Mr President, the European Parliament’s adoption today of the new resolution on the Draft European Constitution is a tacit recognition that it was wrong to ask the Italian Presidency to achieve the impossible, which is what it did in the proposal that we adopted in December. The European Parliament would grow in stature if it were to acknowledge this explicitly, but no one is perfect.
It also goes without saying that the European Parliament should at least examine the written results of the Naples Conclave before expressing an opinion on their value, which it has just done, because these written results were submitted to the Heads of State or Government by the Italian Presidency. I deplore the fact that in almost two months, Parliament still has not considered doing so. Having said this, the Draft Constitution remains a bad and dangerous initiative and I still do not see any reason therefore to hope that it will be adopted at either Easter or Trinity. That is why I voted against.
Mr President, I also voted against this resolution. It is not in the interests of European citizens or in the interests of the European Union as whole. It is regrettable that there is such a mad rush to finalise this by May. It is completely unacceptable. The Convention was not set up specifically to draft a constitution for Europe. Something like this needs a lot more time. There needs to be a lot more consultation with the public in general: that is why I voted against it.
It is also regrettable if the Irish presidency is being forced and pressurised into finding some agreement on this during its term of office. It is wrong to imply that somehow the Irish presidency may be a failure if this issue does not go through. There is plenty of time: we have years to go in relation to this. Let the ten new countries in and let them find their feet first before we start rushing into further European integration.
.– In its resolution on the Irish presidency’s programme, Parliament is attempting to rush the IGC’s negotiations by demanding that it finalise a text for the Constitution before 1 May 2004, which is the date of enlargement. I did not vote in favour of this demand, as the Member States must be allowed time to see precisely where this bad document would take them.
The Council’s statements, however, have shown us that it has had a sudden attack of the scruples over the plan for a single statute for MEPs. I can do no other than take satisfaction in this, having for years been a constant opponent of this plan for reasons that can all be found in my previous interventions, notably those on 17 December of last year.
The Council, which had for years turned a deaf ear to these arguments, has suddenly started to listen to them as the elections draw near. Whereas, until now, it appeared to entertain the idea of making MEPs financially independent of their countries, the prospect of the voters’ dissatisfaction with this improper inducement has brought it to its senses.
I conclude that this is much the same thing as is happening with the draft European Constitution. Elections are the beginning of wisdom.
. Pressure aimed at forcing through the so-called ‘European Constitution’ is coming from all sides; from government representatives – special mention here goes to France and Germany – from the Commission, Parliament, and from the Union of Industrial and Employers' Confederations in Europe (UNICE), which has reaffirmed its eagerness for ‘urgent agreement on the EU draft Constitution’.
In light of the first ministerial-level meeting of the Irish Presidency, which centred on what should be done in the near future – and in which, according to the minutes..., the proposal of the ‘European Constitution’ as a basis for negotiation drafted by the ‘Convention’ and the desire to reach agreement before Parliamentary elections in June will have been reaffirmed – Parliament once again welcomes such an approach and urges reaching agreement by 1 May.
The forces and interests behind the so-called ‘European Constitution’ – namely, major capital and the most powerful countries in the EU – have once again begun to mobilise. All of which vindicates those of us who have been the first to denounce the real motives and the real dangers of the ‘European Constitution’ and the first to call for it to be rejected out of hand.
. The motion for a resolution tabled by the Committee on Economic and Monetary Affairs clearly endorses the aims of competition policy, namely to establish free, competitive and open markets, and to promote the completion of the internal market. Stressing the primacy of competition over other considerations, be they economic, social or environmental, results in policies aimed at liberalising and deregulating the markets, in addition to a fundamental bias against State intervention in the economy, especially through State aid.
This proposal welcomes the 32nd Report on Competition Policy; it endeavours to reduce the procedures for monitoring company mergers; it endeavours to impose stricter controls on State aid, and indeed fights to reduce this type of aid; it welcomes the opening up of the gas and electricity markets; it foments mistrust of publicly owned companies; it calls for the media sector to be open and competitive and calls for overcompensations in public service broadcasting to be monitored; it seeks to create a new institutional chamber to speed up the processes of competition policy; it seeks to hold periodic calls for tender to award contracts for services of general interest.
This is why we voted against the resolution.
– This resolution is a veritable eulogy of the globalist policy of free trade that is decimating our industry and our jobs and as such is an insult to the men and women who, each day, pay the highest possible price for the consequences of this ultra-liberal European economic policy, from which only a handful of faceless and stateless shareholders benefit.
Entrusted to European civil servants who kowtow to the powerful lobbies emerging in Brussels, European competition policy is the main vector for ultra-liberal globalisation in our countries.
Bureaucratic control of cartels, abuses of dominant position and concentrations; strict supervision of public aids disbursed to companies in difficulty; submission of public services to market rule; dismantling of customs protection which, in the past, safeguarded our economic interests: the record of the European Commission and its accomplices is absolutely disastrous.
As someone who comes from a region of France that has fallen victim to this absurd policy, I know what all of this neglect has cost the French in terms of relocation, a decline in industrial activity (textiles, steel and agri-food), the destruction of SMEs and, of course, in terms of unemployment, insecurity and poverty.
That is why, contrary to the representatives of the bankruptcy association sitting on the right and left of this House, I categorically reject this text.
Mr President, the link between the common foreign and security policy and space policy is very clear, both in the Commission's White Paper and in the resolution. A lot of people think this is quite acceptable, but I do not think it is acceptable that the European Union should want to be a military super power. To be a credible military super power, of course, it needs a space policy. The Galileo technology is a very precise type of technology which will be used for military means. There are a lot more important areas into which EU resources could be going, rather than this: it is clearly in the interests of the military.
It is completely unacceptable that the space policy and EU resources should be funding and facilitating military expansion or the development of new military weapons. But is it right that European taxpayers’ money should be going into something like this when people all over Europe are crying out for essential social needs?
Such huge resources are being poured into this and it is not acceptable. That is why I do not support it.
.The MEPs of the Communist Party of Greece voted against the resolution on space policy in accordance with everything I said in my position yesterday and, furthermore, because the amendments which we proposed against the use of space for military purposes and to serve defence and security policy were not accepted.
We condemn the position of the Group of the European People’s Party (Christian Democrats) and European Democrats (including New Democracy) which voted almost in its entirety against the amendments, as well as the stand taken by the socialist group (including PASOK) which, while voting in favour of the amendment which accepted the principle of the use of space solely for peaceful purposes, at the same time voted against an identical amendment opposing the use of space for military activities!
We believe that this inconstant behaviour is not the result of a split personality. It is simply an artifice, an attempt to muddy the waters, an alibi to cover their all-round support for the militarisation of the European Union and the militarisation of space.
We have today voted in favour of the present resolution on EU space policy, just as we previously supported the own-initiative report on the Commission’s Green Paper on European space policy on 9 October 2003 and the report on Europe and space on 17 January 2002.
We would however emphasise that the EU’s commitment to the area of space policy should be based upon the agreement between the EC and the European Space Agency (ESA) from 2003 and be limited to the competence the EU now has in the area of space research. We reject an increased EU competence planned to be included in the treaty for establishing a European Constitution. European industrial cooperation in the area of space should mainly be conducted on an intergovernmental basis in accordance with the Convention for the establishment of a European Space Agency.
. I feel that it is very important that cooperation should be extended between EU Member States and other European States that have a formidable tradition in research in this field, such as Russia, and countries further afield, in order to harness the potential for space exploration for peaceful purposes. This will make a significant contribution towards addressing the serious problems and meeting the urgent needs faced by the human race.
I therefore deplore the fact that most Members of this House voted against the proposals for amendments tabled by my group, which sought to ensure that ‘space must be used solely for peaceful purposes, for the benefit of the entire human race’ and which vehemently oppose ‘any use of space for developing or supporting military activities’. We are equally appalled that this House has called on the EU to make ‘a significant financial commitment that specifically provides for developing space-based research into global security’, acknowledging the contribution that the ‘space policy could make to Common Foreign and Security Policy and the Common European Security and Defence Policy’ and calling for defence-related companies to coordinate programmes in order to achieve this objective. Space policy would thus become part of the framework of the militarisation of space, something that I find deeply worrying. I therefore voted against.
– As usual, the European Parliament has debated the future of an industrial sector without considering the workers who keep it going, if only in a secondary role.
For us, it is not a question of knowing whether that sector is competitive or not compared with products from elsewhere, and even less of advising the owners of the companies concerned how to become more competitive. Whether the textiles industry is competitive or not, it is deplorable that 850 000 jobs should have been axed!
We are opposing this text, not because the textiles industry needs to be protected, but because its workers do, in the same way that we need to protect workers in other sectors, such as aeronautics or information technology, which are laying off just as many staff because they need to modernise.
We are against the stupid market economy and against competition, for which the company owners and shareholders make the workers pay the full cost. In this competitive environment, it is not only the workers in poor countries, exploited and forced to earn low salaries, who lose out, but also the workers in the so-called rich countries, who are thrown out onto the streets by their employers. All the more reason why we are against workers in different countries being forced to compete against each other.
. I am delighted that the EP resolution before us includes two of my proposals, which I consider to be important means of supporting the textiles and clothing sector in the EU and in Portugal. The first of these is to create a specific Community programme for the sector – with appropriate support mechanisms – especially for less favoured regions that depend on the sector, aimed at boosting research, innovation, vocational training and SMEs. The second is to set up a Community programme to stimulate brand creation and to encourage product promotion further afield, such as at international trade fairs.
I regret the fact, however, that other proposals were not accepted, such as the need for a genuine action plan that is specific, cohesive and clear, with regard to instruments, financial means and a timetable; the need for a production chain mentality; and the need for a sectoral approach in negotiations with the WTO, so that the sector does not simply become a bargaining chip.
I also deplore the fact that the liberalisation approach has not been called into question and I am gravely concerned about the risks of relocation in the sector. A thorough evaluation must be carried out into the impact of unbridled liberalisation in the sector, especially now that the Textiles and Clothing Agreement has come to an end and that China has joined the WTO.
I take note of the Commission Communication on the future of the textiles and clothing sector in the European Union.
I cannot but support the parliamentary resolution on this issue. Faced with the challenges and dangers represented by the end of quotas on imports, the recent entry of China into the WTO, ‘imminent’ completion of the Doha round and the enlargement of the European Union, it is our duty to act to protect this sector.
We can only encourage the measures that seek to favour new information and communication technologies and training. Adaptability is essential in this sector where methods change so much. It is an essential competitive advantage faced with imports from Asia. Research is, of course, equally essential.
All this is not, however, enough to preserve a viable textile sector in Europe because China is also committed to research and to products with a high added value and never has any difficulty in quickly copying our innovations. This is why I particularly support the amendments calling for real support for the European textile and clothing sector and of the regions that are home to it through a specific Community programme.
. I welcome and endorse the motion for a resolution on the future of the European textiles and clothing sector.
After the impending enlargement and liberalisation, I sincerely hope that the recommendations contained in this proposal do not turn out to be mere declarations of good intent and are in fact translated into visible, concrete action. This is the only way in which jobs can be guaranteed in the sector and in which we can safeguard what remains of Europe’s textiles and clothing industry.
The unilateral abolition of import quotas, set for 1 January 2005, places the textiles industries of EU Member States on an unequal footing compared with other producers around the world. International trade will only be free, fair and equal if some measure of reciprocity can be guaranteed.
The EU and its Member States must establish support programmes and incentives for SMEs, so as to stimulate investment in research and development.
I also welcome the greater emphasis that will be placed on problems related to protecting intellectual and industrial property, and most importantly on the fight against counterfeiting.
I feel that greater attention should be paid to the case of China. Specific measures must be taken to combat China’s hegemony in the textiles and clothing sector.
Only high quality production will give the European industry competitive clout in the current context, given ...
That concludes the vote.(2)
I declare the session of the European Parliament adjourned.
Mr Secretary-General, President-in-Office of the Council, High Representative, Commissioners, colleagues and distinguished guests, it is a great pleasure for me, on behalf of the European Parliament, to welcome here today the Secretary-General of the United Nations, Mr Kofi Annan.
I would also like to welcome the previous Sakharov Prize laureates who join us today: the President of East Timor, Mr Xanana Gusmão; the President of Kosovo, Mr Ibrahim Rugova; from China, Mr Wei Jingsheng; from Algeria, Ms Salima Ghezali; from Spain, representatives of ¡Basta Ya!; and from Angola, Dom Zacharias Kamwenho.
Allow me also to recall some laureates who are absent: her continuing fight for freedom and democracy in her own country prevents Aung San Suu Kyi from joining us; from Turkey, Leyla Zana sends greetings of support and solidarity; in Cuba and not free to attend, Oswaldo Payá sends his greetings.
This is an important occasion for the European Parliament, both symbolic and solemn. Symbolic, because today affords us, the European Parliament and the United Nations, an opportunity to mark and to celebrate the values and the public purpose that we share and hold in common.
Ours is a Union based on values of pluralist democracy, respect for the rule of law, the promotion of individual and minority rights, solidarity, sustainability, open economy and respect for cultural diversity. Arguably, our European Union is the most successful conflict resolution process the world has seen and we are proud of that.
This House strongly believes in the value and worth of the United Nations and its Charter, and in multilateralism.
We are resolved to make our positive contribution to ensure that, in meeting the challenges and duties of the 21st century, multilateralism can and shall be effective. We support the fight against global terrorism, but we also insist on recognising the duty to fight against global poverty.
As regards weapons of mass destruction, we stand firmly on the side of non-proliferation, but our instinctive European response is for engagement and not for isolation.
We have a responsibility to the security of our citizens in the Union to ensure that our borders are not porous or open to international trafficking and crime, and yet we also have a duty before humanity not to be a 'fortress Europe'.
Let me tell you, Mr Secretary-General, that as Europeans, our Union and its Member States are proud to be the largest donor community of untied development assistance, humanitarian aid and food aid in the world. We are proud of what we do, but we accept that we could and should do more.
We in the Parliament are proud of our commitment in this Union to the politics of sustainability – locally and globally – not least in our constant promotion of the Kyoto Protocol.
Our belief in the rule of law has galvanised this House into being one of the earliest, most consistent and most vocal supporters of the International Criminal Court.
I can tell you, Mr Secretary-General, that we should prefer the due process of the International Criminal Court, any day, to the absence of due process in Guantanamo Bay.
Our pledge to you today, Mr Secretary-General, is for Europe, in all of its manifestations, to be a reliable regional partner for the United Nations and what it stands for.
Of course, today sees us gathered here, not just for its symbolic value, but also for a solemn purpose. On 19 August 2003, in Baghdad, terrorism reached a new low, when 22 of your colleagues paid the ultimate price in the service of peace and international humanity. Joining us today – and I would ask those who can to stand and be recognised – are the relatives of some of those who paid that price, and some of the survivors.
I should like to welcome to our Chamber Mrs Annie de Mello, widow of Sergio Vieira de Mello, and her son Mr Laurent de Mello; Ms Rula Al-Farra, sister of Ms Reham Al-Farra; and Mr Luís Martín-Oar and his wife. As I remarked, we are also joined today by a number of those who survived that vicious assault: Ms Nada Al-Nashif, Mrs Mona Rishmawi and Professor Gil Loescher, you are also very welcome here today.
You honour us with your presence today. Permit me to say to all of you that we know we cannot compensate your loss, but I hope you now understand that we have felt it.
Finally, Mr Secretary-General – and this is why we are solemnly gathered here today – I should like to say to you on behalf of this Parliament that for defending freedom and for promoting the values we have in common, it is my privilege to award to you, the United Nations, the European Parliament's Sakharov Prize.
. Mr President, thank you for that very kind introduction. Members of the European Parliament, Excellencies, Ladies and Gentlemen and dear friends, I am deeply touched that you have honoured my friend and colleague, Sergio Vieira de Mello, and the many other UN staff who lost their lives in working for peace in the world. I am proud to accept the Sakharov prize in memory of them.
This prize for freedom of thought is not only a worthy recognition of the ultimate sacrifice that they made in the cause of peace. It is also a welcome acknowledgement of the kinds of people they were. The brave men and women we lost in Baghdad on 19 August – UN staff and others – were free spirits and free thinkers and also soldiers of humanity and of peace.
Earlier, President Cox and I met some of the survivors of the attack and family members of those who were killed or injured. They are with us in the Chamber now. I thank them for joining us today and I accept this prize in their name too.
I also thank you, President Cox, and all of you, as Members of the European Parliament, for inviting these special people to share this occasion. It is a gesture that speaks volumes about the solidarity of the European Union with the United Nations. Like many who survived the blast, the United Nations itself carries deep wounds. But our determination is stronger than ever, and we value the solidarity of friends like you. You showed your commitment this morning, when you adopted a resolution to strengthen the EU’s political and financial support for the United Nations.
In its long history, Europe has seen more than its fair share of war, tyranny and terrible suffering. But Europeans have replaced that with a future of hope. You have pursued the path of peace through multilateralism. And today, the European Union is a shining light of tolerance, human rights, and international cooperation. After 1 May this year, that light will shine even brighter. When you enlarge to 25 Member States, you will cross a divide between east and west that once seemed unbridgeable. Enlargement is the greatest force for peace on the European continent.
The hope for further enlargement in years to come promises to build other bridges of cooperation and understanding – including between the West and Islam, and between peoples who have fought each other in bloody wars.
As time goes by, the continent is also experiencing an enlargement of what it means to be European. I look forward to the day when Europe rejoices as much in diversity within States as it does in diversity between them.
Many of your societies are already very diverse. But all of your societies – and many others around the world too – will become more diverse in the decades to come. This is the inevitable result of the movement of people across international borders. That movement is not going to stop. As an international community, we need to manage the movement of people across borders far better than we do ...
... not just for the sake of those who move, but for the sake of the countries they leave behind and those they travel through and those they migrate to. People migrate today for the same reasons that tens of millions of Europeans once left your shores – they flee war or oppression, or they leave in search of a better life in a new land. Those who are forced out of their homes – the refugees who flee in fear for their safety – are our collective legal and moral responsibility. We have an agreed legal framework for their protection – the 1951 Refugee Convention.
However, when refugees cannot seek asylum because of offshore barriers, or are detained for excessive periods in unsatisfactory conditions, or are refused entry because of restrictive interpretations of the Convention, the asylum system is broken and the promise of the Convention is broken too.
Your asylum system needs the resources to process claims fairly, quickly, and openly so that refugees are protected and solutions found for them. European States need to move towards a system of joint processing and sharing of responsibilities. Along with others, the EU must also help strengthen the capacity of poor countries to provide protection and solutions for refugees. After all, seven out of ten refugees seek refuge in developing countries, where resources are far more stretched and human rights standards more uneven. If we ignore this fact, there is a missing link in our approach to refugees – as Professor Gil Loescher, who survived the Baghdad blast and is with us here today, has rightly pointed out.
Most immigrants are not refugees. We call them voluntary migrants – and some of them truly are. However, many leave their home countries not because they really want to, but because they see no future at home.
It is our shared duty to do what we can to ensure that there are more opportunities in developing countries. If we truly forge a global partnership for development, in order to meet the Millennium Development Goals, we will do a lot to reduce the incentive for people to leave. Your asylum systems are overburdened precisely because many people who feel they must leave see no other channel through which to migrate. Many others try more desperate and clandestine measures, and are sometimes injured or even killed – suffocating in trucks, drowning at sea, or perishing in the undercarriage of aircraft. The lucky ones who get in often find themselves at the mercy of unscrupulous employers, and alienated from society.
Some resort to people smugglers to assist their journey. Others fall victim to traffickers – especially women, who are forced into prostitution in a modern form of sex slavery, and become acutely vulnerable to HIV/AIDS. This silent human rights crisis shames our world. It also generates billions of dollars for shadowy networks of organised criminals, who subvert the rule of law in all societies where they operate.
It is the sovereign right of all states to decide which voluntary migrants they will accept, and on what terms. But we cannot simply close our doors, or shut our eyes to this human tragedy. The situation is all the more tragic given that many States which close their doors actually immigrants.
Here in Europe, your birth rates and death rates have dropped dramatically. Your populations are getting smaller and growing older. Without immigration, the population of the soon-to-be 25 Member States of the EU – 452 million in 2000 – would drop to under 400 million people by 2050. Some states – such as Italy, Austria, Germany and Greece – would see their populations drop by around a quarter. That would mean that one in three Italians, for example, would be over the age of 65 – nearly double the proportion today. Were this to happen, jobs would go unfilled and services undelivered. Your economies would shrink and your societies could stagnate. Many other countries – from Japan, to the Russian Federation, to South Korea – face the same problem. There is no simple solution to this problem. But immigration is inevitably an important part of the solution.
I would therefore encourage European states to open up greater avenues for legal migration ...
... for skilled and unskilled workers, for family reunification and economic improvement, for temporary and permanent migrants.
Poor countries reap benefits from migration too – through remittances. The amounts which migrant workers send back to their countries of origin are growing fast. In 2002, in formal remittances alone, migrants from developing countries sent back at least USD 88 billion to their countries of origin – that is 54% more than the USD 57 billion those same countries received in overseas development assistance.
Do not get me wrong, I do not pretend that migration is without problems. Immigrants bring to their host communities different cultures and customs, different languages and religions. This is a source of enrichment, but it can be a source of discomfort – and even of division and alienation. The challenge of integration is real. Almost every large new immigrant group has been reviled to some degree in the early days of its establishment. The experience of some immigrants today is reminiscent of the hostility that the Huguenots once faced in England, as did the Germans, the Italians and the Irish in the United States, and the Chinese in Australia. But the longer perspective is almost always far more positive.
Integration is a two-way street. Immigrants must adjust to their new societies – and societies must adjust too. The word 'integrate' literally means 'to make whole'. That is the imperative for Europe today. Integration of the immigrants who have become permanent members of European society is essential for their productivity and human dignity.
It is also essential for the functioning of healthy, humane democracies. They cannot extract the labour of immigrants and ignore other aspects of their humanity. The great Swiss writer Max Frisch said of the European 'guest worker programmes' of the 1960s: 'We wanted workers, but we got people'. Acknowledging and responding to that reality is one of your central challenges – a reality that is reflected in the United Nations Migrant Workers Convention, which I urge European states, and indeed all states, to sign and ratify.
Migration can also cause challenges for the countries migrants leave behind. Yes, they may gain remittances. However, if they lose contact with their diasporas, they can lose some of their best and brightest talent. This opens up new vistas for international cooperation. After all, just as developing countries often want to attract emigrants back home, developed countries often have an interest in immigrants returning home after a period of time. International cooperation on this and other issues is key to managing migration better. In the effort to build better international cooperation, you in the European Union should be where you belong – in the lead. You have already given more thought than most regions to this issue – and the Tampere framework is a basis on which to forge a common European policy.
Combating illegal immigration should be part of a much broader agenda – an agenda to harness the benefits of immigration, rather than vainly trying to stop it. But sometimes, the breadth of the agenda has been lost amidst shrill debates about clamping down on illegal immigration – as though that were the major purpose of migration policy.
The public has been fed images of a flood of unwelcome entrants, and of threats to their societies and identities. In the process, immigrants have sometimes been stigmatised, vilified, even de-humanised. In the process, an essential truth has also been lost. The vast majority of immigrants are industrious, courageous and determined. They do not want a free ride. They want a fair opportunity. They are not criminals or terrorists. They are law-abiding. They do not want to live apart. They want to integrate, while retaining their identity.
Only through cooperation – bilateral, regional and global – can we build the partnerships between receiver and sender countries that are in the interests of both; explore innovations to make migration a driver for development; fight smugglers and traffickers effectively and agree on common standards for the treatment of immigrants and the management of migration. That is why I am particularly glad that, last month, the Global Commission on International Migration was established. The Commission is itself a welcome instance of North-South cooperation, co-chaired by distinguished public figures from Sweden and South Africa. I thank all states who are supporting this vital work and I hope it will help promote greater public understanding. Above all, I hope it will win broad acceptance for a better normative and institutional framework for managing migration at the global level – a framework that has human rights at its centre.
But the most essential ingredient of all is leadership. You, as Members of the European Parliament, have a vital role to play in providing that leadership. The message is clear. Migrants need Europe, but Europe also needs migrants.
A closed Europe would be a meaner, poorer, weaker, older Europe. An open Europe will be a fairer, richer, stronger, younger Europe – provided you manage migration well.
We must not minimise the difficulties that migration can bring. But let us also rejoice in the enormous contribution that migrants have made in science, academia, sports, the arts, and government – including some of you as Members of this Parliament. And let us remember that, without migrants, many health systems would be short-staffed; many parents would not have the home help they need to pursue careers; many jobs that provide services and generate revenue would go unfilled and many societies would age and shrink. Migrants are part of the solution, not part of the problem.
They should not be made the scapegoats for a vast array of social ills.
The European Union’s anthem, Beethoven’s 'Ode to Joy', speaks of the day when all humans will become brothers. If Sergio Vieira de Mello were with us today – and, indeed, if Andrei Sakharov were too – they would say to you what I say to you: the people who move across borders today, in search of a better life for themselves and their families, are our brothers and our sisters too. Let us treat them that way.
In that spirit, in all our common endeavours, let the European Union and the United Nations be beacons of hope for a better future for all mankind.
. Mr President, it is a signal honour to take part in this sitting of the European Parliament for the award of the 2003 Sakharov prize to Secretary-General Annan and the entire United Nations staff, and to commemorate in particular Mr Sergio Vieira de Mello and the many other UN officials who lost their lives in the performance of their duties.
I can think of no more appropriate designation of a prize for freedom of thought than the name of Andrei Sakharov. And I can think of no more fitting recipient of this prize than Secretary-General Kofi Annan and his colleagues.
The enduring value of the Sakharov prize is that it evokes continually the memory and example of an outstanding human rights advocate who lived and worked in circumstances where such advocacy was considered an act of dissidence. This prize in his name sends out every year a clear signal of support from Europe to those who are struggling for peace and human rights, often in the face of significant hostility and in conditions of personal risk. I believe therefore that the Parliament has made a wise and kind choice in reflecting on and commemorating the enormous sacrifices made by UN personnel in the cause of peace and justice.
On 19 August 2003 we were all horrified at the appalling attack on the lives of UN personnel in their headquarters in Baghdad. Those who carried out this attack struck a violent and cowardly blow at the people best placed and most committed to bringing relief to the Iraqi people. The loss of Sergio Vieira de Mello was a cause of particular sadness. In my own country, as in many others, the outstanding work done by Mr Vieira de Mello on behalf of the UN, especially in Timor Leste, was widely known and enormously regarded. I know that he would have made an enormous contribution as High Commissioner for Human Rights.
UN personnel throughout the world perform heroic and often unheralded work. It is in many ways a pity that the prevailing image of the UN derives so much from the moments of vertiginous political drama in and around the chamber of the Security Council. This image misses the depth of the commitment of many unknown UN officials throughout the world, acting as peacekeepers, providing assistance to refugees, developing human rights capacity, coordinating emergency humanitarian assistance and protecting the rights of women and the marginalised. The Millennium Summit Declaration referred to the United Nations as ‘the common house of the entire human family’. UN staff, in their daily working lives, demonstrate the truth of this description.
We are indebted to Secretary-General Annan on many levels and for many things. This morning, of course, I would draw attention to the courage and the clarity with which he has addressed the challenges facing the multilateral system and role that migration policy can play in it. At the General Assembly last September the Secretary-General characterised the position to which the UN had come as ‘a fork in the road’. And as recently as last weekend at the World Economic Forum the Secretary-General noted that the conduct of international politics had become less favourable to the maintenance of a stable, equitable and rule-based international order and that the role of the UN itself and the system of collective security were under serious strain.
It is because of the urgency of this threat that the Council has recommitted itself to effective multilateralism. A stronger, international society, a rules-based international order and strong international institutions are critically important EU objectives. Central to this is the EU support for a strengthened UN. Intensified and effective cooperation between the EU and the UN is a central priority for this presidency. It is imperative that the UN be given the means to meet successfully the many and varied challenges of today.
As the Secretary-General said in his report last year on the implementation of the Millennium Declaration, human rights are universal principles, but inspiring as those principles are, they do not implement themselves. The multilateral system embodied in the UN Charter is the only way that human rights and humanitarian law can be effectively defended.
It provides the only real means of addressing the varied threats of today: terrorism, weapons of mass destruction, poverty, hunger and disease; together with new, or rather growing, challenges such as migration – to which the Secretary-General has made particular reference today. It is only through being multilateralist that effective action can be taken to meet the Millennium Development Goals, for example, so that the glaring inequalities and unremitting human suffering which in turn create and foster so many threats to peace and security can be meaningfully addressed.
It is entirely in character that the Secretary-General did not use this occasion to indulge the plaudits that inevitably and rightly come with prestigious prizes such as this. Instead he has chosen to direct our attention to the challenges of a major pressing issue, that of migration. This is an issue with which my own country has endured historical experience accumulated through generations who migrated from Ireland and made lives for themselves abroad.
It is now an issue of major global significance which needs to be put higher up the international agenda. Globalisation has given rise to an unprecedented movement of people, in turn giving rise to unparalleled challenges. Like the Secretary-General I welcome the establishment last month of the Global Commission on International Migration. UN High Commissioner for Refugees Lubbers attended the informal meeting of EU Justice and Home Affairs Ministers in Dublin on Thursday last, at which there was a constructive discussion of proposed European asylum and migration legislation. This was very useful and we look forward to building on this valuable dialogue with such an important partner, the United Nations.
In October 1999 the European Council in Tampere agreed on the creation of an area of freedom, security and justice in the EU, firmly rooted in our shared commitment to human rights, democratic institutions and the rule of law. This freedom is not the exclusive preserve of the Union’s own citizens. It must also be available to those whose circumstances lead them justifiably to seek access to our territory. In its proposals and actions on immigration and asylum, the Union is committed to taking account of both the humanitarian and economic aspects and to ensuring full respect for the human rights-based principles enshrined in the European Convention on Human Rights and other international norms. We must confront this challenge with effective action based on our ambition in 1999 to complete this agenda by the middle of this year.
For the European Union, the United Nations is more than a political affiliation. As the Nobel Committee stated in awarding the Nobel Peace Prize to Kofi Annan and the United Nations staff in 2001, it granted the prize ‘to proclaim that the only negotiable route to global peace and cooperation goes by way of the United Nations’.
We are deeply grateful therefore to the Secretary-General for his ceaseless work in defending the multilateral system. We wish to record our deep appreciation of the UN staff all over the world serving the cause of peace and justice, human rights and development. And we remember those among the UN staff who have given their lives in this cause. Therefore, Mr. President, let me join you in commending the award of the Sakharov Prize to the United Nations Secretary-General and his staff.
. Mr President, it is, on behalf of the Commission, a particular pleasure to be able to say a few words today as the Secretary-General receives the Sakharov Prize on behalf of the United Nations. It is a particular pleasure because it is extremely difficult to recall another occasion on which the aims of an award and its recipient have cohered so perfectly.
Checking the statute of the prize, I found that it can be awarded for particular achievement in any of four fields: defence of human rights and fundamental freedoms, safeguarding the rights of minorities, respect for international law, and the development of democracy and the implementation of the rule of law. By my reckoning, that means we should today be awarding the prize four times over.
It is being given, of course, in memory of Sergio Vieira de Mello, and his life exemplified those values. Its barbaric curtailment leaves the world a good deal poorer. Sergio Vieira de Mello was an extraordinary man. I was privileged to see his work at first hand, in Hong Kong, in Kosovo and in East Timor. He was gallant, he was wise, he was dashing, he was principled and he was immensely effective. We are very fortunate that the UN is blessed with other, equally talented individuals, and is led by one as well.
Kofi Annan has made an immense contribution to furthering the effectiveness of the UN – and its constituent parts – where it matters: on the ground, across the globe. Under his authority, both in overseeing its peacekeeping operations, and subsequently as Secretary-General, the UN has brought protection, comfort and hope to millions. The Secretary-General has done this in the face of unprecedented challenges to the authority and even the fundamental rationale of the organisation. He has consistently risen to and overcome those challenges, unflinching and with his dignity wholly intact.
Right from the start, with the renewal of the United Nations plan for reform, through the review of peacekeeping operations, the Millennium Report, the call to action on HIV/AIDS and the establishment of the current Panel on Threats, Challenges and Change, the Secretary-General has ensured that our collective focus is in the right place at the right time. He does so once again today with his words on our obligation to develop a viable humane approach to asylum and immigration. I make this point as one, like many in this House, who is a descendant of migrants – in my case, of those who fled from the famine and hunger in Ireland in the 19th century to which the Minister referred.
The Secretary-General has reinvigorated the staple work of the UN institutions, the work that is done by those all-too-frequently unsung heroes: promoting economic development, feeding the hungry and educating the world. And he has ensured that this work responds flexibly to challenges never imagined by the founders of the UN: political challenges, military challenges, even medical challenges.
I do not think that it is an exaggeration to say that the Secretary-General’s personality and wisdom exemplify all our warmest and highest aspirations for the institution that he leads, the institution which he has served with such distinction for so many years. Like all Members here today, I salute the UN and I salute the Secretary-General with admiration and humility. I also commend his speech and the sentiments which underpinned it to the elected members of this Parliament and to those who elect them.
I hope that in the months ahead these are arguments that we hear put with compassion and commitment to those who will, I trust, be doing their democratic duty.
– Mr President, Mr Secretary-General Annan, Mr President-in-Office of the Council, Mr High Representative, Commissioners, ladies and gentlemen, this is a significant day in the history of the European Parliament, and the Group of the European People’s Party (Christian Democrats) and European Democrats, extends a very warm welcome to you, Mr Annan. When, in the Conference of Presidents and in this House, we voted that you should receive the Sakharov Prize for 2003, we did so gladly and not merely as a matter of political judgment. Now, as we offer you our heartfelt gratitude, we remember Sérgio Vieira de Mello and the many who were killed by a murderous terrorist act in Baghdad, we remember the many who have laid down their lives in the service of the United Nations, and, to those members of their families who are here today, we extend our sympathy and express our solidarity.
Those who work for the United Nations dedicate themselves to human rights and democracy, and so it is only right that the Sakharov Prize should be awarded to the United Nations. Today, we remember Andrei Sakharov, whose great intellectual and moral strength can be felt to this day by those who visit his simple grave in the Novodevichy cemetery outside Moscow, and our desire is that the Russian people may follow his example; that, in Russia and around the world, people may bring to life the ideals of Andrei Sakharov, that great physicist, philosopher and campaigner for human rights. Today, our thoughts are also with his widow, Yelena Bonner, who shared decades of exile with him and to whom our group awarded the Schuman Medal, and today we greet her in her simple and modest home in Moscow’s Ulitsa Skalova.
We would have been glad of the presence of the Sakharov Prize laureates Leyla Zana und Oswaldo José Paya Sardiñas, who, along with others, are unable to be with us today.
Andrei Sakharov once said that the most important voice is the one that cannot be heard, and my hope for the people of Cuba is that they may be enabled to speak clearly.
Although, Mr Secretary-General, there is much that could be said about immigration, which involves integration, we share the same values of human dignity, democracy and the rule of law, so, all things considered, we are taking the same road, and I hope that you will, as Secretary-General, see the day when the European Union, with a seat of its own, can defend these values in the Security Council and in the United Nations.
Mr President, Mr President-in-Office of the Council, High Representative, Commissioner, ladies and gentlemen, I would like to say, on behalf of the Group of the Party of European Socialists, that it is a great honour to receive the Secretary-General of the United Nations, Mr Kofi Annan, today. My group had the honour of nominating the Secretary-General for the Sakharov Prize, and I would like to thank the other political groups for having ensured an overwhelming majority in Parliament in order to express a common will to acknowledge the difficult and heroic work of the United Nations and to encourage it to persevere in the noble cause of world peace and stability.
My group does not just wish to pay tribute to Sergio Vieira de Mello and the other victims of an heroic struggle, but also to acknowledge the efforts of many United Nations officials and chiefs who are continuing their work, and I would like to mention two symbolic names, those of Mr Blix and Mr El Baradei, who have done important work in favour of peace and the reduction of the proliferation of weapons of mass destruction.
Over the last two years we have not just seen terrorist attacks which have led to the deaths of many innocent people, but also an unprecedented assault on the international institutions, in particular the UN.
Therefore, Secretary-General, I would like to reaffirm the importance of solidarity and close cooperation between peoples and nations. In this regard, you have given us a lesson today on the importance of migrations, and I would say, on behalf of my group, that we thank you for this brave and committed speech because we are living in a world in which globalisation applies to capital, to services and to products; but ...
... is not applied to people.
Taking from your speech the elements which need to be carried out in the European Union, I would also like to offer you our cooperation in the work you have begun on the reform of the United Nations, with a view to ensuring that the UN, together with the International Monetary Fund, the World Bank, the World Trade Organisation and the International Labour Organisation, can work together. I believe this is a common cause which both the European Union and the United Nations must work on.
In summary, Mr President, I would also like to say that we are clearly committed to multilateralism as opposed to unilateralism, to preventive action rather than pre-emptive attacks, and that it must not be said that the United Nations is incapable: Namibia, South Africa, Mozambique, El Salvador, Haiti, Nicaragua, Cambodia, Guatemala, Kosovo, Timor, Sierra Leone, Liberia and the Congo demonstrate that the United Nations is necessary and important and is a legitimate and noble cause and that we must support its efforts.
Secretary-General, Liberal Democrats and Reformers in this House echo your words on immigration. We recognise the value that immigrants bring to Europe and we understand that closing Europe's front door will only drive the desperate to seek access through the back. Many of us were migrants once upon a time and we know how ill it behoves our generation to shut the gates of mercy on mankind. A Europe of security and justice for all is a Europe that extends those rights to those who justly seek a new life here. Like you, we recognise the political challenge that implies.
Your words today remind us of the power of the United Nations to transcend the parochial in us all. The United Nations has a precious power to speak for us all. That is why my Group wishes to see the return of the United Nations to Iraq as soon as the security situation allows. Credible and legitimate democratic government in Iraq is not possible without the presence of the United Nations.
We want a political settlement in Iraq that guarantees the highest standards of civil and political rights for all Iraqis.
The United Nations was founded by the same generation who founded this European Union – ‘to save succeeding generations from the scourge of war, which twice in our lifetime has brought untold sorrow to mankind’. Like this Union it believes that the closer we sit at the table of peace and prosperity, the slower we will be to reach for the tools of war. It is a sorry testament to a stubborn world that the UN still seems such an unlikely experiment in international governance.
Winston Churchill once said that the UN is designed not to take us to heaven, but to save us from hell. In order to do that better the UN must reform. As its largest contributors, the EU and its Member States have not only the weight to insist on reform but the responsibility to do so. A mature Europe would find the political will to put behind it an institutional settlement at the UN that leaves power where it lay in 1945. A mature Europe would insist on a permanent membership that reflected the realities of the 21st century. It would accept that the current veto is a tool of obstruction, a privilege that can no longer be justified.
Finally, Secretary-General, on behalf of the Liberal Group allow me to pay tribute to the members of your organisation who will not see you take this prize in their name today. Your staff who lost their lives with Sergio Vieira de Mello – including Fiona Watson who was known to me – died defending a vision of national renewal in Iraq that is now our duty.
– Mr President, Secretary-General, thank you for your magnificent speech, which was very apt and brought each country face to face with its responsibilities. We are honoured to have you with us in this House – your presence here is highly symbolic – and in our turn we too welcome, with respect and sympathy, the family and friends of Mr Vieira de Mello and the other victims of the dreadful terrorist attack in Baghdad.
One year ago, Secretary-General, almost to the day, the European Parliament adopted a resolution in support of the mission of the United Nations inspectors in Iraq. Many of us still wanted to believe that it was possible to avoid the war, which we sensed would cause great devastation. In the period that followed, it became apparent that what was happening in the United Nations reflected world public opinion as never before. The public took to the streets in their millions to demonstrate, while in the Security Council the majority of the Member States resisted and did battle. On all sides the goal was the same: to try to prevent a bloody, destabilising and irresponsible conflict. Rarely has the UN been able to be as faithful as it was in those days to the first words of the Charter, ‘We the Peoples of the United Nations’.
We did not succeed, but the lesson was learnt. A particular idea of how the world should be organised was, admittedly, seriously flouted by a coalition of States, but since then it has, however, been spectacularly validated by the collective experience, to the point that the former gung-ho warriors are now appealing to the UN. This idea is firstly that war is certainly no way to resolve the world’s problems. Secondly, it is that no nation, even a hyper-power, can ignore the global challenges facing the international community. Finally, it is that there is more to building a world of peace than taking action against terrorist networks.
If, to our dismay, the tragic deadlock in the Middle East should persist – 13 Palestinians were killed yesterday in Gaza by the occupying army and 10 Israelis have just lost their lives this morning in a suicide bombing in Jerusalem; this is the kind of thing that must stop at all costs – should the Iraqi occupation, the war in Chechnya and the dreadful conflicts in Africa continue; should the peace plans such as the one for Western Sahara remain unimplemented; should there continue to be humiliation and despair nourished by social and cultural divides and should violations of human rights continue to mar the world, it is probable that, in the future, the world will not be safe and no one will enjoy a peaceful life. It is in all our interests to be aware of this and we all have a responsibility to create a new order. That, Secretary-General, is how we understand the particular tribute that we are paying to you and, through you, to the countless others who embody the universal values symbolised by your organisation.
– Secretary-General, ladies and gentlemen, I confess that when I was listening to you, Secretary-General, another great speech was resounding in my ears, the speech by Martin Luther King, who once declaimed in New York: ‘I have a dream’. And listening to you, I had a dream too, a dream that your words on immigration were echoed by all of the Members of this House and did not remain yours alone.
I had a dream that all of the Heads of Government who say that they admire you, admired what you have just said and your lucid words on immigration. I had a dream that finally the peoples listening to you admired your speech and your lucid and humanist views on immigration. Because, ladies and gentlemen, there is no point in giving Mr Kofi Annan a standing ovation if, in our day-to-day work, in our resolutions, in our laws and in our countries, we do exactly the opposite of what he is asking us.
And that is why, with admiration and joy – even if I admit that our group was sceptical about your being awarded this Sakharov Prize, because we wanted it to go to a man or woman from Iran or Chechnya who is fighting for their freedom – and, because you have demonstrated such clear-mindedness here, I am asking you, as a Sakharov Prize laureate, to ensure that the Turkish Government frees Leila Zana, to ensure that the Cuban Government lets this Sakharov Prize winner go and, above all, you are asked to ensure that the UN takes an initiative to enable the Jewish people, who had to emigrate from Europe because they were threatened with annihilation, to live in peace and to enable the Palestinian people, who have the right to a State, to live in peace. It is this idea, this strength and your lucidity that inspire me to salute you as the laureate of the Sakharov Prize.
– Secretary-General, Presidents, our support for the choice made by the United Nations, of you and your colleagues, foremost among them Sergio Vieira de Mello, is testimony to the confidence that we have in you and the high regard in which we hold you. We also wanted to thank you for the work that you do at the head of this organisation and for helping to restore and reinforce its prestige. For all of this, we thank you.
Of course, in choosing you we also chose your colleagues, all of those who paid with their lives to fulfil their chosen role in the service of the most just and noble of causes. To the families of those who are no longer with us, we wish to convey our solidarity and pay our respects, and our thoughts and good wishes also go to all of those who were injured and continue to endure physical suffering.
You have just spoken about the problems of immigration, Secretary-General. You were right to do so. Of course, this is the utopia that will help the world to move forward and we are all aware of this. If you believe, however, that the problems associated with immigration will be resolved solely by ensuring that the developed countries open their borders, you are mistaken. Obviously this is necessary, but it is not the answer to the problem.
I should have liked, Secretary-General – but probably this was implicit in your comments – to hear you condemn the economic consequences of globalisation and the imbalance that this creates between developed and developing countries.
I should also have liked, Secretary-General, to hear you express the wish that developed countries would increase their aid, because the only way – or at least the main and most pressing way – to resolve the problem is firstly to give all of those who are suffering in developing countries the means to live a normal life. And that is why I regret the fact that the developed countries are all so reticent and overcautious in this regard. At one time, General De Gaulle said that if all of us had devoted 1% of GDP to this problem it would have been to a large extent resolved. Well, it is not too late to do so. And as well as applauding you, as you so richly deserve, perhaps all of those who are here, and in particular those who hold office through their parties in the governments of Western Europe, might be inspired to act on these resolutions.
Secretary-General, every year, 17 million hectares of tropical forest are lost. We are destroying the planet’s biodiversity at the same rate at which the dinosaurs were wiped out. There are more than 110 million active mines, distributed among 70 countries. In ten years, two million children have been killed in wars or by landmines. Every day, 8 000 young people are infected with HIV. More than four million young people have died of AIDS. Thirteen million have lost their mothers or both parents, but 95% of them live in Africa, so it is not, of course, really our problem. Or is it?
When I was young, I dreamed of working for the UN and of being able to play my part in uniting the nations of the world in peace and cooperation. I am therefore very happy that, in the Conference of Presidents, I was able to register my group’s unanimous support for the UN, because never before have there been so many innocent and poverty-stricken children who need a helping-hand from ourselves in our cosy little corner of the rich part of the world.
We who sit in Parliament may disagree about a lot, but we can all agree in paying tribute to you as Secretary-General of our common, worldwide organisation, the UN. No one can suspect the UN’s blue berets of having any remit other than peace. I therefore hope that the UN can be given a common and permanent military force to deploy once all peaceful means have been exhausted.
You must not only be secretary of a Security Council whose members are in disagreement. You must also be general of a reformed and dynamic UN. In war, you must be commander-in-chief of all the generals, for, without UN permission, it should again be prohibited to go to war.
It perhaps sounds naive, but it is still my dream that there will one day be so many naive people in the world that we shall not permit the destruction of our planet and the killing of innocent children through landmines, famine or HIV. We would do well to transfer a couple of hundred euros in aid from each EU cow to those whose need is greater, namely citizens who today have to place their children in something that is not a bed, following something that is not a meal and perhaps with an illness that makes life before death all too short.
Thank you, Mr Kofi Annan, for doing more than ourselves to engage with the most important matters in the world, and thank you for your moving speech.
– Secretary-General, on behalf of the Italian Radical Party Members, I should like, first and foremost, to echo the tributes paid to the memory of Sergio Vieira de Mello and all of those who perished with him.
Secretary-General, we welcome your call for a Europe that is more open to immigration by men and women who have fled their countries in a bid to escape poverty and very often dictatorship. In welcoming them, we need to tackle the root causes that drive them to leave their countries. With this in mind, we very much appreciated your spelling out an idea several months ago that is both simple and revolutionary. ‘Democracy and human rights, though distinct concepts, are closely interlinked. Democracy, as a human right in itself, is implied in Article 21 of the Universal Declaration of Human Rights, but it only functions in its fullest sense when other human rights are respected.’ We wholeheartedly agree with you, Secretary-General: democracy is a universal value to which every human being has a right and this is the challenge that we need to take up in the Middle East, in Africa and elsewhere.
Secretary-General, in this connection, before concluding, allow me to mention the issue of the appointment of the United Nations High Commissioner for Human Rights. As you know, on the initiative of the Italian Presidency a European candidate has been put forward, a Member of this Parliament. This candidate has the support of the President of the European Commission and of key figures from all of the Union’s institutions as well as from other countries and regional groups. The fact that we have put forward a candidate signals Europe’s commitment to promoting and strengthening human rights, the rule of law and democracy wherever they are violated. Secretary-General, I would venture to hope that you will select this candidate.
. – Mr President, speaking on behalf of our committee, I too would like to express our congratulations to Mr Annan, and to all those who, in the United Nations, work for democracy, peace and freedom, and our appreciation for all those who have made such great sacrifices for them. I also regret the fact that domestic political circumstances prevent the laureates from Cuba, Burma and Turkey from being with us today.
What we have to do, I believe, is to advance democracy and freedom throughout the world, for human rights on the one hand, and peace on the other, are dependent on them. Democracy and freedom are the pillars without which no improvement is sustainable. In the brief conversation that the Bureau of the Foreign Affairs Committee was able to have with you earlier, it became even clearer to us that the European Parliament and the European Union really can work together on joint projects, and that we can cooperate very closely where policy matters and budgetary resources are concerned, as well as in many other areas – be it on issues connected with the supply of water, with education in the developing world, infrastructure measures or the fight against epidemics. I believe that, if we succeed in this way in raising standards in the world’s less-favoured areas, we will also be creating the right conditions for peace, freedom and human rights, and it is for that reason that we need to cooperate in this area. The same is the case with political objectives and problem-solving, whether this be in the Middle East or in Cyprus.
While I have to say that I listened to what you had to say about migration with a great deal of admiration, I would also like to point out at the same time that migration is an admission of failure, for we should deal with problems where people actually live; that is where we have to start.
On behalf of Parliament I should like to thank the Council for being present here today and also the Commission, the High Representative and the laureates of the Sakharov Prize. I should also like to thank the relatives of the victims of the attack and the survivors for their very special presence here today. And most of all, Secretary-General, I thank you for being here and for the appeal to conscience which you launched in our House today.